STOCK PURCHASE AGREEMENT

by and between

PCG HOLDINGS GROUP INC.,

AS BUYER,

and

Hawk Corporation,

AS SELLING SHAREholder

DATED AS OF

DECEMBER 21, 2006

TABLE OF CONTENTS

1. DEFINITIONS *

1.1. Definitions *

1.2. Interpretive Provisions *

2.

SALE AND TRANSFER OF STOCK; CLOSING *

2.1. Purchase and Sale of Stock *

2.2. Purchase Price *

2.3. Purchase Price Adjustments *

2.4. Closing *

2.5. Closing Deliveries *

2.6. Transfer Taxes *

2.7. Purchase Price Allocation *

3.

REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDER *



3.1. Organization and Good Standing *

3.2. Authority *

3.3. No Conflict *

3.4. Capitalization *

3.5. Financial Statements; Budget *

3.6. Title to Properties; Encumbrances *

3.7. Taxes *

3.8. Employee Benefits *

3.9. Labor Compliance *

3.10. Compliance with Legal Requirements *

3.11. Governmental Authorizations *

3.12. Legal Proceedings; Orders *

3.13. Environmental Matters *

3.14. Material Contracts *

3.15. Absence of Certain Changes or Events *

3.16. Books and Records *

3.17. Real Property *

3.18. Intellectual Property *

3.19. No Brokers or Finders *

3.20. Absence of Undisclosed Liability *

3.21. Insurance *

3.22. Inventory *

3.23. Accounts Receivable *

3.24. Sufficiency of Assets *

3.25. Product Warranty, Liability and Recall *

3.26. Suppliers and Customers *

3.27. Affiliate Transactions *

3.28. Disclosure *

3.29. No Other Representations or Warranties *

4.

REPRESENTATIONS AND WARRANTIES OF BUYER *



4.1. Organization and Good Standing *

4.2. Authority *

4.3. No Conflict *

4.4. Investment Intent *

4.5. Certain Proceedings *

4.6. Financing *

4.7. Distribution of Net Cash *

4.8. No Brokers or Finders *

4.9. Condition of the Business *

4.10. Investigation *

5.

COVENANTS OF SELLING SHAREHOLDER PRIOR TO CLOSING DATE *



5.1. Access and Investigation *

5.2. Operation of the Businesses of the Acquired Company *

5.3. Required Approvals *

5.4. Notifications *

5.5. Best Efforts *

5.6. Interim Financial Statements *

5.7. Assistance and Cooperation with Financing *

5.8. Title Insurance and Surveys *

5.9. Termination of Affiliate Transactions *

5.10. Exclusivity *

5.11. Consents *

5.12. Release and Waiver by Selling Shareholder *

5.13. Environmental Permits *

6.

COVENANTS OF BUYER PRIOR TO CLOSING DATE *



6.1. Required Approvals *

6.2. Notifications *

6.3. Best Efforts *

6.4. Financing *

6.5. Indemnification, Exculpation and Insurance *

6.6. Removal of Guarantees and Letters of Credit *

7.

CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE *



7.1. Accuracy of Representations *

7.2. Selling Shareholder's Performance *

7.3. Required Consents *

7.4. No Claim Regarding Stock Ownership or Sale Proceeds *

7.5. Financing *

7.6. Lack of Material Adverse Effect *

7.7. Termination of Affiliate Transactions *

7.8. No Prohibition or Litigation *

7.9. Payment, Satisfaction and Discharge of Funded Debt *

7.10. Transition Agreements *

7.11. Letter Agreement Evidencing Supply Arrangement *

7.12. Assignment of Certain Intellectual Property *

7.13. Noncompetition Agreement *

8.

CONDITIONS PRECEDENT TO SELLING SHAREHOLDER'S OBLIGATION TO CLOSE *



8.1. Accuracy of Representations *

8.2. Buyer's Performance *

8.3. Required Consents *

8.4. No Prohibition or Litigation *

8.5. Management Transition Agreement *

8.6. Noncompetition Agreement *

9.

ADDITIONAL COVENANTS *



9.1. Tax Matters *

9.2. Records Retention *

9.3. Use of Name and Marks *

9.4. Employment and Employee Benefits *

9.5. Mail *

9.6. Insurance Matters *

9.7. Workers' Compensation Matters *

10.

INDEMNIFICATION *



10.1. Survival *

10.2. Indemnification and Payment of Damages by Selling Shareholder *

10.3. Indemnification and Payment of Damages by Buyer *

10.4. Damages *

10.5. Limitations on Indemnification *

10.6. Effect of Knowledge *

10.7. Procedure for Indemnification--Third Party Claims *

10.8. Procedure for Indemnification--Other Claims *

10.9. Exclusive Remedy *

11.

TERMINATION *



11.1. Termination Events *

11.2. Effect of Termination *

12.

GENERAL PROVISIONS *



12.1. Expenses *

12.2. Public Announcements *

12.3. Confidentiality *

12.4. Notices *

12.5. Further Assurances *

12.6. Amendment and Waiver *

12.7. Successors and Assigns *

12.8. Severability *

12.9. No Recourse *

12.10. Time of Essence *

12.11. Governing Law *

12.12. Jurisdiction; Service of Process *

12.13. Waiver of Jury Trial *

12.14. Entire Agreement *

12.15. Execution in Counterparts *



Stock Purchase Agreement

This Stock Purchase Agreement ("Agreement") is made as of the 21st day of
December, 2006, by and between PCG Holdings Group Inc., a Delaware corporation
("Buyer"), and Hawk Corporation, a Delaware corporation ("Selling Shareholder").

RECITALS



Selling Shareholder owns one share of common stock, par value $0.01 per share,
of Hawk Precision Components Group, Inc., an Ohio corporation (the "Company"),
which constitutes the sole issued and outstanding share of capital stock of the
Company (the "Share"). Selling Shareholder desires to sell the Share to Buyer,
and Buyer desires to purchase the Share from Selling Shareholder, for the
purchase price and upon the terms and conditions hereinafter set forth.

AGREEMENT

In consideration of the foregoing recitals, of the representations, warranties,
covenants and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 1.  DEFINITIONS
      1. Definitions
     
         For purposes of this Agreement, the following terms have the meanings
         specified or referred to below:
     
         "2007 Budget" -- as defined in Section 3.5(b).
     
         "Acquired Company" -- the Company and the Purchased Subsidiaries listed
         on Annex B, collectively.
     
         "Actual Net Working Capital" -- as defined in Exhibit 2.3(a).
     
         "Adjusted Purchase Price" -- as defined in Section 2.3(c).
     
         "Adjustment Certificate" -- as defined in Section 2.3(b).
     
         "Affiliate" of a Person means any other Person which directly or
         indirectly controls, is controlled by, or is under common control with,
         such Person. The term "control" (including, with correlative meaning,
         the terms "controlled by" and "under common control with"), as used
         with respect to any Person, means the possession, directly or
         indirectly, of the power to direct or cause the direction of the
         management and policies of such Person, whether through the ownership
         of voting securities, by contract or otherwise.
     
         "Affiliate Transactions" -- as defined in Section 3.27.
     
         "Agreement" -- as defined in the preamble to this Agreement.
     
         "Allocation" -- as defined in Section 2.7(a).
     
         "Allocation Arbitrator" -- as defined in Section 2.7(b).
     
         "Applicable Contract" -- any Contract: (a) under which the Acquired
         Company has or may acquire any rights; (b) under which the Acquired
         Company has or may become subject to any obligation or liability; or
         (c) by which the Acquired Company or any of the assets or properties
         owned or used by it is or may become bound.
     
         "Arbitrating Accountant" -- as defined in Section 2.3(d).
     
         "Balance Sheet" -- as defined in Section 3.5.
     
         "Best Efforts" -- the efforts that a prudent business Person desirous
         of achieving a result would use in similar circumstances to ensure that
         such result is achieved as expeditiously as possible, provided that
         such Person shall not be required to make material expenditures in
         order to achieve such result.
     
         "Books and Records"-- means (a) all business and marketing plans, and
         sales and promotional literature relating to the Acquired Company and
         (b) all books, records, lists, ledgers, financial data, files, reports
         and operating records relating to the Acquired Company.
     
         "Bring Down Financial Statements" -- as defined in Section 3.5(a).
     
         "Business Day" -- any day other than a Saturday, a Sunday or a day on
         which banking institutions in the State of New York are authorized by
         law to remain closed.
     
         "Buyer" -- as defined in the preamble to this Agreement.
     
         "Buyer Indemnified Persons" -- as defined in Section 10.2.
     
         "Buyer Parties" -- as defined in Section 5.11.
     
         "Buyer's Advisors" -- as defined in Section 5.1.
     
         "Buyer's Closing Documents" -- as defined in Section 4.2.
     
         "Claims" -- as defined in Section 5.11.
     
         "Closing" -- as defined in Section 2.3.
     
         "Closing Balance Sheet" -- the balance sheet of the Acquired Company as
         of immediately prior to the Closing prepared in accordance with GAAP
         and pursuant to Sections 2.3(b) through 2.3(d). The Closing Balance
         Sheet shall reflect the Actual Net Working Capital.
     
         "Closing Cash Amount" -- as defined in Section 2.2(a).
     
         "Closing Date" -- the date and time as of which the Closing actually
         takes place.
     
         "Company" -- as defined in the recitals of this Agreement.
     
         "Company Expenses" -- as defined in Section 2.2(a).
     
         "Company Other Benefit Obligation" -- as defined in Section 3.8(a).
     
         "Company Intellectual Property" -- as defined in Section 3.18(c).
     
         "Company Plan" -- as defined in Section 3.8(a).
     
         "Company Systems" -- as defined in Section 3.18(d).
     
         "Competing Transaction" -- as defined in Section 5.9.
     
         "Confidentiality Agreement" -- as defined in Section 11.2.
     
         "Consent" -- any approval, consent, ratification, waiver or other
         authorization (including any Governmental Authorization).
     
         "Contemplated Transactions" -- all of the transactions contemplated by
         this Agreement, including: (a) the sale of the Share by Selling
         Shareholder to Buyer; (b) the execution, delivery and performance of
         the Transition Agreements and the Noncompetition Agreement; (c) the
         performance by Buyer and Selling Shareholder of their respective
         covenants and obligations under this Agreement; and (d) Buyer's
         acquisition and ownership of the Share pursuant to which it will
         exercise control over the Acquired Company.
     
         "Continuing Employee" -- as defined in Section 9.4(a).
     
         "Contract" -- any agreement, contract, obligation, commitment, promise
         or undertaking (whether written or oral and whether express or
         implied), and each amendment, supplement and modification in respect of
         any of the foregoing.
     
         "Damages" -- as defined in Section 10.2.
     
         "Debt Commitment Letters" -- as defined in Section 5.7.
     
         "Deposit" -- as defined in Section 2.2(b).
     
         "Domain Names" -- as defined in Section 3.18(a).
     
         "Encumbrance" -- any charge, claim, condition, equitable interest,
         lien, option, pledge, security interest, right of first refusal or
         restriction of any kind, including any lien for Taxes and any
         restriction on use, voting, transfer, receipt of income or exercise of
         any other attribute of ownership, other than this Agreement.
     
         "Enterprise Value" -- as defined in Section 2.2.
     
         "Environ Report Summary" -- the Executive Summary to the Environmental
         Review of Hawk Precision Component Group prepared for Kirkland & Ellis
         LLP on behalf of Saw Mill Capital, L.L.C. by ENVIRON International
         Corp. dated December 2006.
     
         "Environmental Law" -- any applicable Legal Requirement that regulates
         or relates to: (a) the protection or clean-up of the environment;
         (b) the use, treatment, storage, transportation, generation,
         manufacture, processing, distribution, handling or disposal of, or
         emission, discharge, Release or threatened Release of Hazardous
         Materials; (c) the preservation or protection of waterways,
         groundwater, drinking water, air, wildlife, plants or other natural
         resources; or (d) the health and safety of persons or property,
         including protection of the health and safety of employees.
     
         "Environmental Permits" -- as defined in Section 3.13(a).
     
         "ERISA" -- the Employee Retirement Income Security Act of 1974.
     
         "ERISA Affiliate" -- as defined in Section 3.8(a).
     
         "Estimated Net Working Capital" -- as defined in Section 2.3(a).
     
         "Facilities" -- any real property, leaseholds or other interests owned
         or operated by the Acquired Company and any buildings, plants or
         equipment owned or operated by the Acquired Company, including the
         Owned Properties and real property occupied by the Acquired Company
         pursuant to any Real Property Lease.
     
         "Funded Debt" -- any amount owed, including all accrued interest and
         interest payable thereon and other payment obligations (including all
         principal, interest, premiums, penalties, fees, expenses, indemnities
         and breakage costs), by the Acquired Company in respect of:
         (a) borrowed money (including guaranties thereof), or indebtedness
         issued in substitution or exchange for borrowed money or for the
         deferred purchase price of property or services (other than current
         trade payables arising in the Ordinary Course of Business, but
         including all seller notes and "earn-out" payments under agreements for
         the acquisition of the stock or assets of the Company or any Purchased
         Subsidiary (other than this Agreement)); (b) capitalized lease
         obligations; (c) indebtedness evidenced by any note, bond, debenture or
         other debt security; (d) obligations under any interest rate, currency
         or other hedging agreements; and (e) obligations under the State Agency
         Loans; provided, however, that, notwithstanding the foregoing, Funded
         Debt shall not be deemed to include (i) any accounts payable or
         liabilities related to goods or services not yet provided in the
         Ordinary Course of Business or (ii) any refinancing indebtedness that
         Buyer causes the Acquired Company to incur at the Closing (excluding
         any indebtedness incurred to refinance any Funded Debt that Selling
         Shareholder is required to pay at or before the Closing).
     
         "GAAP" -- United States generally accepted accounting principles,
         applied on a basis consistent with the basis on which the Balance Sheet
         and the other financial statements referred to in Section 3.5 were
         prepared and consistent with past custom and practice of Selling
         Shareholder.
     
         "Governmental Authorization" -- any approval, consent, license, permit,
         waiver or other authorization issued, granted, given or otherwise made
         available by or under the authority of any Governmental Body or
         pursuant to any Legal Requirement.
     
         "Governmental Body" -- any (a) nation, state, county, city, town,
         village, district or other jurisdiction of any nature; (b) federal,
         state, local, municipal, foreign or other government; (c) governmental
         or quasi-governmental authority of any nature (including any
         governmental agency, branch, department, official or entity and any
         court or other tribunal); (d) multi-national organization or body; or
         (e) body exercising, or entitled to exercise, any administrative,
         executive, judicial, legislative, police, regulatory or taxing
         authority or power of any nature.
     
         "Hazardous Materials" -- any waste or other substance that is listed,
         defined, designated or classified as, or otherwise determined to be,
         hazardous, radioactive or toxic or a pollutant or a contaminant under
         or pursuant to any Environmental Law, including any admixture or
         solution thereof, and specifically including petroleum and all
         derivatives thereof or synthetic substitutes therefor and asbestos or
         asbestos-containing materials, or any other substance as to which
         standards of conduct or liability may be imposed by any Environmental
         Law.
     
         "HSR Act" -- the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
     
         "Indemnified Person" -- as defined in Section 10.4.
     
         "Indemnifying Party" -- as defined in Section 10.7.
     
         "Indemnitees" -- as defined in Section 6.5(a).
     
         "Intellectual Property" -- as defined in Section 3.18(a).
     
         "Interim Balance Sheet" -- as defined in Section 3.5.
     
         "IRC" -- the Internal Revenue Code of 1986.
     
         "IT Transition Services Agreement" -- as defined in Section 7.10.
     
         "Jefferies" -- as defined in Section 5.9.
     
         "Knowledge" -- an individual will be conclusively deemed to have
         "Knowledge" of a particular fact or other matter if such individual is
         actually aware of such fact or other matter, after reasonable inquiry.
         A Person (other than an individual) will be conclusively deemed to have
         "Knowledge" of a particular fact or other matter if any individual who
         is serving as a director or officer of such Person (or in any similar
         capacity) has Knowledge of such fact or other matter; provided,
         however, that for purposes of this Agreement: (a) Selling Shareholder
         will be deemed to have "Knowledge" of a particular fact or other matter
         only if Ronald E. Weinberg, Joseph J. Levanduski, Steven J. Campbell,
         Dax Whitehouse or Sam Fell is actually aware of such fact or other
         matter, after reasonably inquiry; and (b) Buyer will be deemed to have
         "Knowledge" of a particular fact or other matter only if Scott A.
         Budoff or Scott Rivard is actually aware of such fact or other matter,
         after reasonable inquiry.
     
         "Legal Requirement" -- any federal, state, local, municipal, foreign,
         international, multinational or other administrative order,
         constitution, law, ordinance, principle of common law, regulation,
         statute or treaty.
     
         "Liabilities" -- as defined in Section 3.20.
     
         "Management Transition Agreement" -- as defined in Section 7.10.
     
         "Marks" -- as defined in Section 3.18(a).
     
         "Material Adverse Effect" -- the occurrence of any event, change or
         development that has any material adverse effect on (a) the business,
         operations, assets, liabilities or financial condition of the Acquired
         Company (taken as a whole); or (b) the right or ability of Selling
         Shareholder to consummate any of the Contemplated Transactions, in each
         case other than an effect resulting from any one or more of the
         following: (i) the effect of any change in the United States or foreign
         economies or securities or financial markets in general (provided that
         the Acquired Company is not affected in a materially disproportionate
         manner); (ii) the effect of any change that generally affects any
         industry in which the Company or any of its Purchased Subsidiaries
         operate (provided that neither the Company nor any of the Purchased
         Subsidiaries is affected in a materially disproportionate manner
         relative to its competitors); (iii) the effect of any change arising in
         connection with hostilities, acts of war, sabotage or terrorism or
         military actions or any escalation or material worsening of any such
         hostilities, acts of war, sabotage or terrorism or military actions
         existing or underway as of the date hereof; (iv) the effect of any
         action taken by Buyer or its Affiliates with respect to the
         transactions contemplated hereby or with respect to the Company or any
         of its Subsidiaries; (v) the effect of any changes in applicable Legal
         Requirements or accounting rules after the date hereof; (vi) the
         failure of the Acquired Company to meet any of its internal projections
         (unless the underlying cause of any such failure is a Material Adverse
         Effect); or (vii) any effect resulting from any action required to be
         taken pursuant to express terms of this Agreement.
     
         "Material Contracts" -- as defined in Section 3.14.
     
         "Multi-Employer Plan" -- as defined in Section 3.8(a).
     
         "Net Cash" -- (a) the aggregate amount of all cash and cash equivalents
         of the Acquired Company at Closing minus (b) all petty cash; provided,
         that Net Cash shall never be less than zero.
     
         "Net Working Capital Calculation Principles" -- as defined in
         Section 2.3(a).
     
         "Noncompetition Agreement" -- as defined in Section 2.5(a)(iv).
     
         "Notice of Disagreement" -- as defined in Section 2.3(d).
     
         "Order" -- any award, decision, injunction, judgment, order, ruling,
         subpoena or verdict entered, issued, made or rendered by any court,
         administrative agency or other Governmental Body or by any arbitrator.
     
         "Ordinary Course of Business" -- an action taken by a Person will be
         deemed to have been taken in the "Ordinary Course of Business" only if:
         (a) such action is consistent with the past practices of such Person
         and is taken in the ordinary course of the normal day-to-day operations
         of such Person; (b) such action is not required to be authorized by the
         board of directors of such Person (or by any Person or group of Persons
         exercising similar authority); and (c) such action is similar in nature
         to actions customarily taken, without any authorization by the board of
         directors (or by any Person or group of Persons exercising similar
         authority), in the ordinary course of the normal day-to-day operations
         of other Persons that are in the same line of business as such Person.
     
         "Organizational Documents" -- (a) the articles or certificate of
         incorporation and the bylaws of a corporation; (b) the partnership
         agreement and any statement of partnership of a general partnership;
         (c) the limited partnership agreement and the certificate of limited
         partnership of a limited partnership; (d) any charter or similar
         document adopted or filed in connection with the creation, formation or
         organization of a Person; and (e) any amendment to any of the
         foregoing.
     
         "Other Benefit Obligations" -- as defined in Section 3.8(a).
     
         "Owned Properties" -- as defined in Section 3.17(a).
     
         "Patents" -- as defined in Section 3.18(a).
     
         "Permitted Encumbrances" -- as defined in Section 3.6.
     
         "Pension Plan" -- as defined in Section 3.8(a).
     
         "Person" -- any individual, corporation (including any non-profit
         corporation), general or limited partnership, limited liability
         company, joint venture, estate, trust, association, organization, labor
         union or other entity or Governmental Body.
     
         "Plan" -- as defined in Section 3.8(a).
     
         "Plan Sponsor" -- as defined in Section 3.8(a).
     
         "Policies" -- as defined in Section 3.21.
     
         "Pre-Closing Taxes" means Taxes of the Company or any Purchased
         Subsidiary or for which the Company or any Purchased Subsidiary may
         become liable with respect to a Tax period ending on or before the
         Closing Date and, in the case of a Tax period that begins on or before
         the Closing Date and ends after the Closing Date, the Taxes allocable
         to the portion of such period ending on or before the Closing Date
         based on a deemed closing of the books in the case of income, profits,
         sales, employment and other Taxes readily apportionable between periods
         and, in the case of all other Taxes, in proportion to the number of
         days in the Tax period that arose on and before the Closing Date.
     
         "Preliminary Statement" -- as defined in Section 2.3(a).
     
         "Proceeding" -- any action, arbitration, audit, hearing, investigation,
         litigation or suit (whether civil, criminal, administrative,
         investigative or informal) commenced, brought, conducted or heard by or
         before or otherwise involving, any Governmental Body or arbitrator;
         provided, however, that for purposes of this Agreement, a hearing or
         investigation shall only be deemed to qualify as a Proceeding if
         Selling Shareholder has Knowledge of that hearing or investigation.
     
         "Product" -- as defined in Section 3.25.
     
         "Purchase Price" -- as defined in Section 2.2(a).
     
         "Purchased Subsidiaries" -- the Subsidiaries listed on Annex B,
         collectively.
     
         "Qualified Plan" -- as defined in Section 3.8(a).
     
         "Real Property Leases" -- as defined in Section 3.17(b).
     
         "Release" -- any spilling, leaking, placing, pumping, pouring,
         exhausting, emitting, emptying, discharging, injecting, escaping,
         leaching, dumping or disposing into the environment or the workplace of
         any Hazardous Substance, and otherwise as defined in any Environmental
         Law.
     
         "Representative" -- with respect to a particular Person, any director,
         officer, partner, member, manager, employee, agent, consultant, advisor
         or other representative of such Person, including legal counsel,
         accountants and financial advisors.
     
         "Restricted Marks" -- as defined in Section 9.3(b).
     
         "Revolver Rate" -- a fluctuating rate per annum equal at all times to
         the rate incurred by Buyer under the terms of its revolving credit
         facility or would have been incurred by Buyer had it drawn from its
         revolving credit facility.
     
         "Saw Mill" -- as defined in Section 11.2.
     
         "Schedules" -- the Schedules to this Agreement delivered by Selling
         Shareholder to Buyer concurrently with the execution and delivery of
         this Agreement and any supplemental Schedules delivered by Selling
         Shareholder to Buyer on or prior to the Closing Date in accordance with
         Section 5.4.
     
         "Securities Act" -- the Securities Act of 1933.
     
         "Seller Indemnified Persons" -- as defined in Section 10.3.
     
         "Selling Shareholder" -- as defined in the preamble to this Agreement.
     
         "Selling Shareholder 401(k) Plan" -- as defined in Section 9.4(e).
     
         "Selling Shareholder Parties" -- as defined in Section 5.11.
     
         "Selling Shareholder's Closing Documents" -- as defined in Section 3.2.
     
         "Share" -- as defined in the recitals of this Agreement.
     
         "State Agency Loans" -- means (a) the Loan, Servicing, and Disbursement
         Agreement executed on September 30, 2004 by and between the State of
         Indiana by and through the Indiana Department of Commerce, Energy and
         Recycling Office and the Recycling and Energy Development Board and the
         Company; (b) the Loan Agreement executed on December 11, 2001 by and
         between the Jefferson County Development Council, Inc. and the
         Pennsylvania Industrial Development Authority; (c) the Loan Agreement
         executed on September 7, 1999 by and between the Clearfield Foundation
         and the Pennsylvania Industrial Development Authority; (d) the Loan
         Agreement executed on March 22, 1995 by and between the Clearfield
         Foundation and the Pennsylvania Industrial Development Authority; (e)
         the Rural Economic Development Loan Agreement executed on December 22,
         1998 by and between United Electric Cooperative, Inc. and Allegheny
         Powder Metallurgy, Inc.; and (f) all other agreements and instruments
         entered into in connection therewith.
     
         "Subsidiary" -- with respect to any Person (the "Owner"), any
         corporation or other Person of which securities or other interests
         having the power to elect a majority of that corporation's or other
         Person's board of directors or similar governing body, or otherwise
         having the power to direct the business and policies of that
         corporation or other Person (other than securities or other interests
         having such power only upon the happening of a contingency that has not
         occurred) are held by the Owner or one or more of its Subsidiaries; and
         when used without reference to a particular Person, "Subsidiary" means
         a Subsidiary of the Company.
     
         "Surveys" -- as defined in Section 5.8.
     
         "Surviving Affiliate Transactions" -- as defined in Section 5.8.
     
         "Systems" -- as defined in Section 3.18(d).
     
         "Target Net Working Capital" -- as defined in Exhibit 2.3(a).
     
         "Tax" or "Taxes" -- all: (a) United States federal, state or local or
         non-United States taxes, assessments, charges, duties, levies or other
         similar governmental charges of any nature, including all income,
         franchise, profits, capital gains, capital stock, transfer, sales, use,
         occupation, property, excise, severance, windfall profits, stamp, stamp
         duty reserve, license, payroll, withholding, ad valorem, value added,
         alternative minimum, environmental, customs, social security (or
         similar), unemployment, sick pay, disability, registration and other
         taxes, assessments, charges, duties, fees, levies or other similar
         governmental charges of any kind whatsoever, whether disputed or not,
         together with all estimated taxes, deficiency assessments, additions to
         tax, penalties and interest; (b) any liability for the payment of any
         amount of a type described in clause (a) arising as a result of being
         or having been a member of any consolidated, combined, unitary or other
         group or being or having been included or required to be included in
         any Tax Return related thereto; and (c) any liability for the payment
         of any amount of a type described in clause (a) or clause (b) as a
         result of any obligation to indemnify or otherwise assume or succeed to
         the liability of any other Person.
     
         "Tax Return" -- any return (including any information return), report,
         statement, schedule, notice, form or other document or information
         filed with or submitted to, or required to be filed with or submitted
         to, any Governmental Body in connection with the determination,
         assessment, collection or payment of any Tax or in connection with the
         administration, implementation or enforcement of or compliance with any
         Legal Requirement relating to any Tax.
     
         "Terminated Affiliate Transactions" -- as defined in Section 5.8.
     
         "Title IV Plans" -- as defined in Section 3.8(a).
     
         "Title Policies" -- as defined in Section 5.8.
     
         "Transition Agreements" -- as defined in Section 7.10.
     
         "Transition Services Agreement" -- as defined in Section 7.10.
     
         "WARN Act" -- the Worker Adjustment and Retraining Notification Act and
         any similar foreign, state or local law, regulation or ordinance.
     
      2. Interpretive Provisions
          a. The words "hereof," "herein" and "hereunder" and words of similar
             import when used in this Agreement refer to this Agreement as a
             whole and not to any particular provision of this Agreement, and
             article, section, schedule and exhibit references are to this
             Agreement unless otherwise specified. The meaning of defined terms
             shall be equally applicable to the singular and plural forms of the
             defined terms. The term "or" is disjunctive but, depending on the
             context, not necessarily exclusive. The terms "include" and
             "including" are not limiting and mean "including without
             limitation."
          b. All words used in this Agreement will be construed to be of such
             gender or number as the circumstances require. The use of any
             gender (including but not limited to the neutral gender) shall
             include any and all genders.
          c. Whenever this Agreement refers to a number of days, such number
             shall refer to calendar days and shall be counted from the day
             immediately following the date from which such number of days are
             to be counted.
          d. References to dollars or "$" shall mean United States Dollars.
          e. References to agreements and other documents shall be deemed to
             include all subsequent amendments and other modifications thereto.
          f. References to statutes shall include all regulations promulgated
             thereunder and references to statutes or regulations shall be
             construed as including all statutory and regulatory provisions
             consolidating, amending or replacing the statute or regulation.
          g. The captions and headings of this Agreement are for convenience of
             reference only and shall not affect the construction of this
             Agreement.
          h. The language used in this Agreement shall be deemed to be the
             language chosen by the parties to express their mutual intent, and
             no rule of strict construction shall be applied against any party.
          i. The schedules, annexes and exhibits to this Agreement are a part
             hereof and shall be treated as if fully incorporated into the body
             of this Agreement.
          j. Any disclosure provided pursuant to any Section of this Agreement
             in any related Schedule will be conclusively deemed disclosed
             pursuant to all other Sections of this Agreement calling for the
             disclosure of the same information to the extent that the
             applicability thereof is readily apparent on its face. To the
             extent that any document, agreement or other written information is
             specifically identified in any of the Schedules, it will be
             conclusively presumed that Selling Shareholder has delivered or
             made such document, agreement or other written information
             available to Buyer. The disclosure of any matter or item in any
             Schedule hereto shall not be deemed to constitute an acknowledgment
             that any such matter is required to be disclosed.

 2.  SALE AND TRANSFER OF STOCK; CLOSING
      1. Purchase and Sale of Stock
     
         On the terms and subject to the conditions of this Agreement, at the
         Closing, Selling Shareholder will sell, assign, transfer and deliver
         the Share to Buyer, and Buyer will purchase and acquire the Share from
         Selling Shareholder, free and clear of all Encumbrances, other than the
         Permitted Encumbrances.
     
      2. Purchase Price
     
         The purchase price that Buyer will pay to Selling Shareholder for the
         Share at Closing (the "Purchase Price") will be an amount equal to
         (i) $90,100,000 (the "Enterprise Value"), plus (ii) the amount (if any)
         of Net Cash as of immediately prior to the Closing, plus (or minus)
         (iii) the amount (if any) by which the Estimated Net Working Capital is
         greater than (or less than) Target Net Working Capital, minus (iv) the
         aggregate amount of all Funded Debt (including obligations under State
         Agency Loans) as of immediately prior to the Closing, minus (v) the
         actual amount of out-of-pocket expenses (if any) incurred by the
         Acquired Company in connection with the consummation of the
         Contemplated Transactions that remain the obligation of the Acquired
         Company after the Closing (collectively, the "Company Expenses") (the
         amount of the Enterprise Value, as so adjusted, payable at the Closing
         being hereinafter referred to as the "Closing Cash Amount"), payable by
         wire transfer of immediately available funds to such account or
         accounts as are designated in Exhibit 2.2(a).
     
      3. Purchase Price Adjustments
          a. Not later than three Business Days prior to the Closing Date,
             Selling Shareholder shall deliver to Buyer a statement (the
             "Preliminary Statement") setting forth a calculation of the
             Purchase Price, including its good faith estimate of (i) the Actual
             Net Working Capital based on the calculations prepared by the chief
             financial officer of Selling Shareholder (the "Estimated Net
             Working Capital"), (ii) the aggregate amount of Funded Debt
             outstanding as of immediately prior to the Closing, (iii) the
             amount of Net Cash as of immediately prior to the Closing and
             (iv) the amount of the Company Expenses. The Preliminary Statement
             shall be subject to the review of Buyer and shall be reasonably
             acceptable to Buyer. Included in Exhibit 2.3(a) are the principles
             for calculating Target Net Working Capital and Actual Net Working
             Capital, which are referred to in this Agreement as the "Net
             Working Capital Calculation Principles."
          b. As promptly as practicable, but no later than 90 days after the
             Closing Date, Buyer shall at its expense cause to be prepared and
             delivered to Selling Shareholder a certificate setting forth the
             adjusted Purchase Price including (i) the Closing Balance Sheet,
             (ii) the Actual Net Working Capital (as determined in accordance
             with the Net Working Capital Calculation Principles), (iii) the
             aggregate amount of Funded Debt outstanding as of immediately prior
             to the Closing, (iv) the amount of Net Cash as of immediately prior
             to the Closing and (v) the amount of the Company Expenses, together
             with supporting calculations and documentation in reasonable detail
             (the "Adjustment Certificate").
          c. In the event that the Purchase Price set forth in the Adjustment
             Certificate as finally determined by the Arbitrating Accountant in
             accordance with Section 2.3(d) (the "Adjusted Purchase Price") is
             less than the Closing Cash Amount, then within five Business Days
             after the date the Adjustment Certificate becomes final in
             accordance with Section 2.3(d), Selling Shareholder shall pay to
             Buyer, by wire transfer, the amount of the shortfall on a dollar
             for dollar basis. In the event that the Adjusted Purchase Price is
             greater than the Closing Cash Amount, then within five Business
             Days after the date the Adjustment Certificate becomes final in
             accordance with Section 2.3(d), Buyer shall pay to Selling
             Shareholder, by wire transfer, the amount of the surplus on a
             dollar for dollar basis. In the event payment is not made within
             the time required by this Section, interest shall accrue on the
             unpaid amount at the Revolver Rate until paid.
          d. Selling Shareholder and its independent accountants shall be
             afforded, at Selling Shareholder's expense, access to any work
             papers prepared by Buyer or its independent accountants in
             connection with the Adjustment Certificate (subject to customary
             access agreements). The Adjustment Certificate shall become final
             and binding upon Selling Shareholder for purposes of this Agreement
             unless Selling Shareholder gives written notice of disagreement (a
             "Notice of Disagreement") to Buyer within 30 days following Selling
             Shareholder's receipt of the Adjustment Certificate. Any such
             Notice of Disagreement shall specify in reasonable detail the
             nature of any disagreement so asserted. For a period of 30 days
             following Buyer's receipt of a Notice of Disagreement, Selling
             Shareholder and Buyer shall attempt to resolve in writing any
             differences that they may have with respect to any matter specified
             in the Notice of Disagreement. If, at the end of such 30 day
             period, Buyer and Selling Shareholder have failed to reach written
             agreement with respect to all such matters, then Buyer and Selling
             Shareholder shall promptly submit all such matters as specified in
             the Notice of Disagreement, as to which such written agreement has
             not been reached, to the national transaction services office of
             BDO Seidman, LLP (the "Arbitrating Accountant") for review. Buyer
             and Selling Shareholder shall each submit a written statement of
             position to the Arbitrating Accountant concerning the calculation
             of the Net Working Capital Target, Actual Net Working Capital or
             amount of Funded Debt, Net Cash or Company Expenses, as the case
             may be, and shall cause the Arbitrating Accountant to act promptly
             to determine whether to accept either the position of Buyer or the
             position of Selling Shareholder, taking into account whether the
             calculations of the Net Working Capital Target and Actual Net
             Working Capital were done in accordance with the Net Working
             Capital Calculation Principles, and the Arbitrating Accountant
             shall not make any other determination, including any determination
             as to whether the Net Working Capital Target, Actual Net Working
             Capital or amount of Funded Debt, Net Cash or Company Expenses in
             either party's position statement is correct, provided that the
             Arbitrating Accountant shall be required to accept the position of
             the party that is closest to what the Arbitrating Accountant
             believes to be the correct position. In reaching its determination,
             the only alternatives available to the Arbitrating Accountant will
             be to (i) accept the position of Buyer or (ii) accept the position
             of Selling Shareholder. The Arbitrating Accountant shall have
             access to all documents and facilities necessary to perform its
             functions as arbitrator, and may at its discretion establish
             binding rules of procedure for the conduct of the arbitration. The
             costs and expenses of the Arbitrating Accountant shall be paid by
             Selling Shareholder, on the one hand, and Buyer, on the other hand,
             in inverse proportion (based on value) as Selling Shareholder and
             Buyer prevail on any disputed matters, as determined by the
             Arbitrating Accountant. The determination of the Arbitrating
             Accountant with respect to such matters shall be the exclusive
             method for the resolution of such matters, shall be final,
             non-appealable and binding upon the parties hereto and may be
             enforced by any court of competent jurisdiction.
     
      4. Closing
     
         The purchase and sale of the Share (the "Closing") provided for in this
         Agreement will take place at the offices of Kohrman Jackson & Krantz
         P.L.L., counsel to Selling Shareholder, located at One Cleveland
         Center, 20th Floor, 1375 East Ninth Street, Cleveland, Ohio 44114, at
         10:00 a.m. (local time) on the date that is five Business Days
         following the satisfaction of the conditions set forth in Articles 7
         and 8, or at such other time and place as the parties may agree.
         Subject to the provisions of Section 11, failure to consummate the
         purchase and sale of the Share provided for in this Agreement on the
         date and time and at the place determined pursuant to this Section will
         not result in the termination of this Agreement and will not relieve
         any party of any obligation under this Agreement.
     
      5. Closing Deliveries
     
         At the Closing:
     
          a. Selling Shareholder will deliver or cause to be delivered to Buyer:
              i.    a certificate executed by an executive officer of Selling
                    Shareholder representing and warranting to Buyer that:
                    (A) each of Selling Shareholder's representations and
                    warranties in this Agreement was true and correct in all
                    material respects as of the date of this Agreement (except
                    in the case of any representation or warranty containing a
                    materiality qualifier, in which case it must be accurate in
                    all respects) and are so true and correct in all material
                    respects as of the Closing Date as if made on the Closing
                    Date (except in the case of any representation or warranty
                    containing a materiality qualifier, in which case it must be
                    accurate in all respects), giving full effect to any
                    supplemental Schedules delivered by Selling Shareholder to
                    Buyer on or prior to the Closing Date in accordance with
                    Section 5.4, and (B) Selling Shareholder has performed, in
                    all material respects, all obligations required to be
                    performed by it under this Agreement at or prior to the
                    Closing;
              ii.   the certificate representing the Share, together with a duly
                    executed stock power evidencing the transfer of the Share to
                    Buyer;
              iii.  the resignations of all members of the boards of directors
                    of the Company and its Subsidiaries, each dated or effective
                    as of the Closing Date;
              iv.   subject to Section 8.6, a noncompetition, nonsolicitation
                    and confidentiality agreement in substantially the form of
                    Exhibit 2.5(a)(iv), executed by each of Selling Shareholder,
                    Ronald E. Weinberg and Joseph J. Levanduski (the
                    "Noncompetition Agreement");
              v.    the documents provided in Sections 7.10 through 7.12,
                    executed by Selling Shareholder;
              vi.   an affidavit of the Company and each Purchased Subsidiary,
                    under penalties of perjury, stating that it is not and has
                    not been a United States real property holding corporation,
                    dated as of the Closing Date and in form and substance
                    required under Treasury Regulation Section 1.897-2;
              vii.  the Bring Down Financial Statements;
              viii. the corporate minute books and stock record books for the
                    Acquired Company, including the certificates representing
                    all issued and outstanding shares of capital stock of the
                    Purchased Subsidiaries; and
              ix.   a legal opinion of Kohrman Jackson & Krantz P.L.L., as
                    counsel to Selling Shareholder, dated the Closing Date, in
                    usual and customary form reasonably acceptable to Buyer, to
                    the effect that: (A) the Company is a corporation
                    incorporated, validly existing and in good standing under
                    the laws of the State of Ohio; (B) the execution and
                    delivery of this Agreement by Selling Shareholder and the
                    consummation by Selling Shareholder of the Contemplated
                    Transactions have been authorized by all necessary corporate
                    and stockholder action; (C) this Agreement has been executed
                    and delivered by Selling Shareholder and constitutes a valid
                    and binding obligation of Selling Shareholder, enforceable
                    in accordance with its terms (subject to customary
                    exceptions); and (D) the execution and delivery of this
                    Agreement does not, and the consummation of the Contemplated
                    Transactions will not, violate the Organizational Documents
                    of the Company or Selling Shareholder.
         
          b. Buyer will deliver to Selling Shareholder:
              i.   a certificate executed by an executive officer of Buyer
                   representing and warranting to Selling Shareholder that:
                   (A) each of Buyer's representations and warranties in this
                   Agreement was accurate in all materials respects as of the
                   date of this Agreement (except in the case of any
                   representation or warranty containing a materiality
                   qualifier, in which case it must be accurate in all respects)
                   and is accurate in all material respects as of the Closing
                   Date as if made on the Closing Date (except in the case of
                   any representation or warranty containing a materiality
                   qualifier, in which case it must be accurate in all
                   respects); and (B) Buyer has performed, in all material
                   respects, all obligations required to be performed by it
                   under this Agreement at or prior to the Closing;
              ii.  the Closing Cash Amount, in the manner described in
                   Section 2.2(a);
              iii. subject to Section 7.13, the Noncompetition Agreement
                   executed by Buyer;
              iv.  the documents provided in Sections 7.10 through 7.12,
                   executed by Buyer;
              v.   evidence reasonably acceptable to Selling Shareholder of the
                   replacement of the letters of credit currently in place to
                   support the loan with the United Electric Cooperative for the
                   principal amount of $119,144; and
              vi.  an opinion of Kirkland & Ellis LLP, as counsel to Buyer,
                   dated the Closing Date, in usual and customary form
                   reasonably acceptable to Selling Shareholder, to the effect
                   that: (A) Buyer is a corporation, validly existing and in
                   good standing under the laws of the State of Delaware;
                   (B) the execution and delivery of this Agreement by Buyer and
                   the consummation by Buyer of the Contemplated Transactions
                   have been authorized by all necessary corporate power and
                   authority; (C) this Agreement has been executed and delivered
                   by Buyer and constitutes a valid and binding obligation of
                   Buyer, enforceable in accordance with its terms (subject to
                   customary exceptions); and (D) the execution and delivery of
                   this Agreement does not, and the consummation of the
                   Contemplated Transactions will not, violate the
                   Organizational Documents of Buyer.
         
          c. All deliveries, payments and other transactions and documents
             relating to the Closing shall be interdependent and none shall be
             effective unless and until all are effective.
     
      6. Transfer Taxes
     
         Buyer shall pay, and indemnify and hold Selling Shareholder harmless
         from all stock transfer and real property transfer Taxes, recording
         fees and other similar Taxes (but excluding income or franchise taxes)
         that are imposed on any of the parties by any Governmental Body in
         connection with the Contemplated Transactions (the "Transfer Taxes").
         Selling Shareholder shall cooperate with Buyer as to the filing of all
         necessary documentation with respect to such Transfer Taxes.
     
      7. Purchase Price Allocation
          a. Buyer and Selling Shareholder shall use their respective Best
             Efforts to agree, at or prior to the Closing, to a reasonable
             allocation of a portion of the Purchase Price to (i) the operations
             of the Acquired Company in China and (ii) the Noncompetition
             Agreement (the "Allocation"). The Allocation shall be prepared in
             accordance with all applicable provisions of the IRC. Buyer, the
             Acquired Company and Selling Shareholder shall file all Tax Returns
             (including amended returns and claims for refund) and information
             reports in a manner consistent with the Allocation.
          b. If Buyer and Selling Shareholder fail to reach written agreement
             with respect to the Allocation at or prior to the Closing, then
             Buyer and Selling Shareholder shall promptly submit all such
             matters concerning the Allocation as to which such written
             agreement has not been reached, to Duff & Phelps (the "Allocation
             Arbitrator"). Buyer and Selling Shareholder shall each submit a
             written statement of position to the Allocation Arbitrator
             concerning the unresolved matters involving the Allocation, and
             shall cause the Allocation Arbitrator to act promptly to determine
             whether to accept either the position of Buyer or the position of
             Selling Shareholder as to each such matter, and the Allocation
             Arbitrator shall not make any other determination, including any
             determination as to the allocation of any other portion of the
             Purchase Price for tax purposes, provided that the Allocation
             Arbitrator shall be required to accept the position of the party
             that is closest to what the Allocation Arbitrator believes to be
             the correct position. In reaching its determination, the only
             alternatives available to the Allocation Arbitrator will be to
             (i) accept the position of Buyer or (ii) accept the position of
             Selling Shareholder. The Allocation Arbitrator shall have access to
             all documents and facilities necessary to perform its functions as
             arbitrator. Selling Shareholder and Buyer shall each bear one-half
             of the costs and expenses of the Allocation Arbitrator. The
             determination of the Allocation Arbitrator with respect to such
             matters shall be the exclusive method for the resolution of such
             matters, shall be final, non-appealable and binding upon the
             parties hereto and may be enforced by any court of competent
             jurisdiction.

 3.  REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDER

     Selling Shareholder represents and warrants to Buyer as follows:

      1.  Organization and Good Standing
              Schedule 3.1(a)
              contains a complete and accurate list for the Company of its name,
              its jurisdiction of incorporation and its capitalization
              (including the identity of each stockholder and the number of
              shares held by each). The Company is a corporation duly organized,
              validly existing and in good standing under the laws of its
              jurisdiction of incorporation, with the corporate power and
              corporate authority to conduct its business as it is now being
              conducted, to own or use the properties and assets that it
              purports to own or use and to perform all its obligations under
              Applicable Contracts.
           a. Each of the Subsidiaries of the Acquired Company is listed on
              Annex A. Each of the Purchased Subsidiaries and its the
              jurisdiction of incorporation or organization, the other
              jurisdictions, if any, in which it is authorized to do business
              and its capitalization (including the identity of each stockholder
              and the number of shares held by each) is listed on Annex B. Each
              of the Purchased Subsidiaries is duly organized, validly existing
              and in good standing under the laws of its jurisdiction of
              incorporation or organization, with the corporate or entity power
              and corporate or entity authority to conduct its business as it is
              now being conducted or as presently proposed to be conducted by
              it, to own or use the properties and assets that it purports to
              own or use and to perform all its obligations under Applicable
              Contracts. Each of the Purchased Subsidiaries is duly qualified to
              do business as a foreign corporation or entity and is in good
              standing under the laws of each state or other jurisdiction in
              which either the ownership or use of the properties and assets
              owned or used by it, or the nature of the activities conducted by
              it, requires such qualification except where the failure to be so
              qualified, authorized or in good standing would not, individually
              or in the aggregate, be reasonably likely to have a Material
              Adverse Effect.
           b. Selling Shareholder has delivered or made available to Buyer
              accurate and complete copies of the Organizational Documents of
              the Company and each of the Purchased Subsidiaries, as currently
              in effect.
     
      2.  Authority
     
          This Agreement constitutes the legal, valid and binding obligation of
          Selling Shareholder, enforceable against Selling Shareholder in
          accordance with its terms. Upon the execution and delivery by Selling
          Shareholder of this Agreement, the Noncompetition Agreement and the
          Transition Agreements to which Selling Shareholder is a party
          (collectively, the "Selling Shareholder's Closing Documents"), the
          Selling Shareholder's Closing Documents will constitute the legal,
          valid and binding obligations of Selling Shareholder, enforceable
          against Selling Shareholder in accordance with their respective terms.
          Selling Shareholder has the right, power, authority and capacity to
          execute and deliver this Agreement and the Selling Shareholder's
          Closing Documents and to perform such obligations under this Agreement
          and the Selling Shareholder's Closing Documents. The execution,
          delivery and performance by Selling Shareholder of this Agreement and
          the Selling Shareholder's Closing Documents have been duly authorized
          by all necessary corporate action on the part of Selling Shareholder.
          This Agreement has been duly and validly executed and delivered by
          Selling Shareholder, and, at Closing, the Selling Shareholder's
          Closing Documents will be duly and validly executed and delivered by
          Selling Shareholder.
     
      3.  No Conflict
     
          Except as set forth in Schedule 3.3, neither the execution and
          delivery of this Agreement or the other Selling Shareholder's Closing
          Documents nor the consummation or performance of any of the
          Contemplated Transactions will, directly or indirectly (with or
          without notice or lapse of time):
     
           a. contravene, conflict with or result in a violation of any
              provision of the Organizational Documents of Selling Shareholder,
              the Company or any of the Purchased Subsidiaries;
           b. contravene, conflict with or result in a violation of, or give any
              Governmental Body the legal right to prevent any of the
              Contemplated Transactions or to exercise any remedy or obtain any
              relief under, any Legal Requirement or any Order to which the
              Company or any of the Purchased Subsidiaries, Selling Shareholder
              or any of the assets or properties of the Company or any of the
              Purchased Subsidiaries is subject;
           c. contravene, conflict with or result in a material violation of any
              of the terms or requirements of, or give any Governmental Body the
              right to revoke, withdraw, suspend, cancel, terminate or modify,
              any Governmental Authorization that relates to the business of, or
              any of the assets or properties of, the Company or any of the
              Purchased Subsidiaries;
           d. contravene, conflict with or result in a material violation or
              material breach of any provision of, or give any Person the right
              to declare a default or exercise any remedy under, to accelerate
              the maturity or performance of or to cancel, terminate or modify,
              any Applicable Contract; or
           e. result in the imposition or creation of any Encumbrance upon or
              with respect to any of the assets or properties of the Company or
              any of the Purchased Subsidiaries.
     
          Except as set forth in Schedule 3.3, neither Selling Shareholder nor
          the Company or any of the Purchased Subsidiaries is required to give
          any notice to or obtain any Consent from any Person or Governmental
          Body in connection with the execution and delivery of this Agreement
          or the other Selling Shareholder's Closing Documents or the
          consummation of any of the Contemplated Transactions.
     
      4.  Capitalization
     
          The authorized equity securities of the Company consist of 1,500
          shares of common stock, par value $0.01 per share, of which only the
          Share is currently issued and outstanding. Selling Shareholder is the
          record and beneficial owner and holder of the Share. All of the
          outstanding equity securities and other securities of each Purchased
          Subsidiary are owned of record and beneficially by the Company. All of
          the outstanding equity securities of the Company and each of the
          Purchased Subsidiaries have been duly authorized and validly issued
          and are fully paid and nonassessable, and have been issued free and
          clear of any preemptive rights. Other than this Agreement, there are
          no Contracts relating to the issuance, sale or transfer of any equity
          securities or other securities of the Company or any of the Purchased
          Subsidiaries. None of the outstanding equity securities or other
          securities of the Company or any of the Purchased Subsidiaries was
          issued in violation of the Securities Act or any other Legal
          Requirement. There are no outstanding (i) options, warrants or other
          rights of any kind to acquire any additional equity securities of the
          Company or any Purchased Subsidiary, or securities convertible into or
          exchangeable for, or which otherwise confer on the holder thereof any
          right to acquire, any such additional equity securities, or
          (ii) equity appreciation rights or phantom equity or similar plans or
          rights with respect to the Company or any Purchased Subsidiary.
     
      5.  Financial Statements; Budget
           a. Selling Shareholder has delivered to Buyer correct and complete
              copies of the following: (i) the audited combined balance sheet of
              the Acquired Company as of December 31, 2005 (including the notes
              thereto, the "Balance Sheet"), and the related audited combined
              statement of operations and cash flows for the fiscal year then
              ended; and (ii) the unaudited combined balance sheet of the
              Acquired Company as of November 30, 2006 (the "Interim Balance
              Sheet"), and the related unaudited statement of operations for the
              fiscal period then ended. On or prior to Closing, Selling
              Shareholder will deliver to Buyer the unaudited combined balance
              sheet of the Acquired Company as of December 31, 2006 and the
              related unaudited combined statement of operations for the fiscal
              year then ended (the "Bring Down Financial Statements"). Except as
              set forth in Schedule 3.5, such financial statements and notes
              (and, with respect to the Bring Down Financial Statements, such
              financial statements will) fairly present in all material respects
              the financial condition and the results of operations (and, where
              audited, cash flows) of the Acquired Company as at the respective
              dates of and for the periods referred to in such financial
              statements, all in accordance with GAAP, subject, in the case of
              interim financial statements, to normal recurring year-end
              adjustments (the effect of which will not, in the aggregate, be
              materially adverse) and the absence of notes (that, if presented,
              would not differ materially from those included in the Balance
              Sheet); and the financial statements referred to in this Section
              reflect the consistent application of accounting principles in
              accordance with GAAP throughout the periods involved.
           b. Selling Shareholder has delivered to Buyer a complete copy of the
              Acquired Company's proposed budget for the fiscal year 2007 (the
              "2007 Budget"), as prepared by the managers of the Acquired
              Company based on the Books and Records of the Acquired Company.
              The 2007 Budget was prepared in good faith using reasonable
              assumptions based on past custom and practice. Selling Shareholder
              makes no other representation or warranty whatsoever concerning
              the 2007 Budget, including its accuracy or the assumptions on
              which it is based.
     
      6.  Title to Properties; Encumbrances
     
          The Acquired Company owns all the personal properties and assets
          (whether tangible or intangible) that it purports to own and reflected
          as owned in the books and records of the Acquired Company, including
          all of the properties and assets reflected in the Balance Sheet and
          the Interim Balance Sheet (except for assets held under capitalized
          leases and personal property sold since the date of the Balance Sheet
          and the Interim Balance Sheet, as the case may be, in the Ordinary
          Course of Business), and all of the personal properties and assets
          purchased or otherwise acquired by the Acquired Company since the date
          of the Balance Sheet (except for personal property acquired and sold
          since the date of the Balance Sheet in the Ordinary Course of
          Business). All material properties and assets reflected in the Balance
          Sheet and the Interim Balance Sheet are free and clear of all
          Encumbrances except for: (a) zoning or deed restrictions, public
          utility easements, rights of way, minor title irregularities and
          similar matters relating to the real property owned by the Acquired
          Company that do not materially interfere with the present uses or
          value of such real property, Taxes not yet due and payable, the
          Encumbrances securing the State Agency Loans and the other
          Encumbrances disclosed on Schedule 3.6(a) (collectively, the
          "Permitted Encumbrances"); and (b) Encumbrances securing the Funded
          Debt (other than the State Agency Loans) disclosed on Schedule 3.6(b).
     
      7.  Taxes
           a. Except as set forth in Schedule 3.7(a), the Company and each
              Purchased Subsidiary have filed (or has had filed on its behalf)
              all Tax Returns that it was required to file under applicable laws
              and regulations. All such Tax Returns were correct and complete in
              all material respects and were prepared in substantial compliance
              with all applicable laws and regulations. All Taxes due and owing
              by (or with respect to the operations of) the Company and each
              Purchased Subsidiary (whether or not shown on any Tax Return) have
              been paid. Neither the Company nor any Purchased Subsidiary is the
              beneficiary of any extension of time within which to file any Tax
              Return. No claim has been made by an authority in a jurisdiction
              where the Company or any Purchased Subsidiary does not file Tax
              Returns that the Company or a Purchased Subsidiary, as applicable,
              is or may be subject to taxation by that jurisdiction.
           b. No foreign, federal, state, or local Tax audits or administrative
              or judicial Tax proceedings are pending or being conducted with
              respect to the Company, any Purchased Subsidiary, or any
              consolidated, combined or unitary group of which the Company or
              any Purchased Subsidiary is a member. Neither the Company, any
              Purchased Subsidiary, nor any consolidated, combined or unitary
              group of which the Company or any Purchased Subsidiary is a member
              has received from any foreign, federal, state or local taxing
              authority (including jurisdictions where the Company, any
              Purchased Subsidiary, or any consolidated, combined or unitary
              group of which the Company or any Purchased Subsidiary is a member
              has not filed Tax Returns) any (i) written notice indicating an
              intent to open an audit or other review, (ii) written request for
              information related to Tax matters or (iii) written notice of
              deficiency or proposed adjustment for any amount of Tax proposed,
              asserted or assessed by any taxing authority against the Company,
              any Purchased Subsidiary, or any consolidated, combined or unitary
              group of which the Company or any Purchased Subsidiary is a
              member.
           c. Neither the Company, any Purchased Subsidiary, nor any
              consolidated, combined or unitary group of which the Company or
              any Purchased Subsidiary is a member has waived any statute of
              limitations in respect of Taxes or agreed to any extension of time
              with respect to a Tax assessment or deficiency.
           d. Neither the Company nor any Purchased Subsidiary is a party to any
              agreement, contract, arrangement or plan that has resulted or
              could result, separately or in the aggregate, in the payment of
              any "excess parachute payment" within the meaning of IRC Section
              280G (or any corresponding provision of state, local or foreign
              Tax law). Neither the Company nor any Purchased Subsidiary has
              been a United States real property holding corporation within the
              meaning of IRC Section 897(c)(2) during the applicable period
              specified in IRC Section 897(c)(1)(A)(ii). Neither the Company nor
              any Purchased Subsidiary is a party to or bound by any written Tax
              allocation or sharing agreement. Neither the Company nor any
              Purchased Subsidiary (i) has been a member of an affiliated group
              filing a consolidated federal income Tax Return (other than a
              group the common parent of which was Selling Shareholder) and
              (ii) has any liability for the Taxes of any person (other than the
              Company or a Purchased Subsidiary) under Treasury Regulation
              Section 1.1502-6 (or any similar provision of state, local, or
              foreign law) other than as a result of being a member of the
              affiliated group of which Selling Shareholder is the common
              parent, as a transferee or successor, by contract, or otherwise.
           e. Except as set forth in Schedule 3.7(e), the unpaid Taxes of the
              Company and the Purchased Subsidiaries (i) do not, as of October
              31, 2006, exceed the reserve for Tax liability (rather than any
              reserve for deferred Taxes established to reflect timing
              differences between book and Tax income) set forth on the face of
              the Interim Balance Sheet (rather than in any notes thereto) and
              (ii) do not exceed that reserve as adjusted for the passage of
              time through the Closing Date in accordance with the past custom
              and practice of the Company and the Purchased Subsidiaries in
              filing their Tax Returns. Since the date of the Interim Balance
              Sheet, neither the Company nor any Purchased Subsidiary has
              incurred any liability for Taxes arising from extraordinary gains
              or losses, as that term is used in GAAP, outside the Ordinary
              Course of Business.
           f. Neither the Company nor any Purchased Subsidiary will be required
              to include any item of income in, or exclude any item of deduction
              from, taxable income for any taxable period (or portion thereof)
              ending after the Closing Date as a result of any:
               i.   change in method of accounting for a taxable period ending
                    on or prior to the Closing Date;
               ii.  "closing agreement" as described in IRC Section 7121 (or any
                    corresponding or similar provision of state, local or
                    foreign income Tax law) executed on or prior to the Closing
                    Date;
               iii. intercompany transaction or excess loss account described in
                    Treasury Regulations under IRC Section 1502 (or any
                    corresponding or similar provision of state, local or
                    foreign income Tax law);
               iv.  installment sale or open transaction disposition made on or
                    prior to the Closing Date; or
               v.   prepaid amount received on or prior to the Closing Date.
          
           g. Neither the Company nor any Purchased Subsidiary has distributed
              stock of another corporation, or has had its stock distributed by
              another corporation, in a transaction that was purported or
              intended to be governed in whole or in part by IRC Section 355 or
              IRC Section 361.
           h. To Selling Shareholder's Knowledge, neither the Company, any
              Purchased Subsidiary, nor any consolidated, combined or unitary
              group of which the Company or any Purchased Subsidiary is a member
              has engaged in any "listed transaction" as defined in the Treasury
              Regulations promulgated under IRC Section 6011.
           i. Except as set forth in Schedule 3.7(i), neither the Company nor
              any Purchased Subsidiary is, or at any time has been, subject to
              (i) the dual consolidated loss provisions of IRC Section 1503(d),
              (ii) the overall foreign loss provisions of IRC Section 904(f) or
              (iii) the recharacterization provisions of IRC Section 952(c)(2).
     
      8.  Employee Benefits
           a. As used in this Agreement, the following terms have the meanings
              set forth below:
          
              "Company Other Benefit Obligation" means an Other Benefit
              Obligation owed, adopted or followed by the Company or any
              Purchased Subsidiary or an ERISA Affiliate or with respect to
              which the Company or any Purchased Subsidiary or an ERISA
              Affiliate has any current or, to Selling Shareholder's Knowledge,
              potential obligation or liability.
          
              "Company Plan" means each Plan of which the Company or any
              Purchased Subsidiary or an ERISA Affiliate is or was a Plan
              Sponsor, or to which the Company or any Purchased Subsidiary or an
              ERISA Affiliate otherwise contributes or has contributed, or in
              which the Company or any Purchased Subsidiary or an ERISA
              Affiliate otherwise participates or has participated, or with
              respect to which the Company or any Purchased Subsidiary or an
              ERISA Affiliate has any current or, to Selling Shareholder's
              Knowledge, potential obligation or liability.
          
              "ERISA Affiliate" means, with respect to the Company or any
              Purchased Subsidiary, any other Person that at any relevant time,
              together with the Company or any Purchased Subsidiary, would be
              treated as a single employer under IRC Section 414.
          
              "Multi-Employer Plan" has the meaning given in ERISA
              Section 3(37).
          
              "Other Benefit Obligations" means all obligations, arrangements or
              practices, whether or not legally enforceable, to provide
              benefits, other than salary to present or former officers,
              directors, contractors or employees other than obligations,
              arrangements and practices that are Plans.
          
              "Pension Plan" has the meaning given in ERISA Section 3(2)(A).
          
              "Plan" has the meaning given in ERISA Section 3(3).
          
              "Plan Sponsor" has the meaning given in ERISA Section 3(16)(B).
          
              "Qualified Plan" means any Plan that meets or purports to meet the
              requirements of IRC Section 401(a).
          
              "Title IV Plans" means all Pension Plans that are subject to
              Title IV of ERISA, 29 U.S.C. Section 1301 et seq., other than
              Multi-Employer Plans.
          
              Schedule 3.8(b)
              sets forth a complete and correct list of each Company Plan and
              each material Company Other Benefit Obligation. Selling
              Shareholder has delivered to Buyer accurate and complete copies of
              all Company Plans and Company Other Benefit Obligations, including
              all Company Plans that are Qualified Plans or Title IV Plans.
              Except as otherwise provided in the last sentence of
              Section 9.4(d)
              , there are no Company Plans or Company Other Benefit Obligations
              in which only the Company or any Purchased Subsidiary participates
              or which cover only current or former employees, officers,
              directors or contractors of the Company or any Purchased
              Subsidiary or with respect to which the Company or any Purchased
              Subsidiary will have any liability or obligation after the
              Closing. The Acquired Company has no Pension Plans or
              Multi-Employer Plans, and neither the Company nor any Purchased
              Subsidiary maintains, sponsors, contributes to, has any obligation
              to contribute to, or has any current or potential liability or
              obligation under or with respect to (i) any "defined benefit plan"
              as defined in ERISA Section 3(35), (ii) any Multi-Employer Plan,
              (iii) any "multiple employer welfare arrangement" as defined in
              ERISA Section 3(40) or (iv) any "multiple employer plan" within
              the meaning of ERISA Section 210 or IRC Section 413(c).
           b. The Acquired Company has performed all of its material obligations
              under all Company Plans and Company Other Benefit Obligations.
              Except as otherwise provided in Section 5.2(c)(iv), the Acquired
              Company has made appropriate entries in its financial records and
              statements for all obligations and liabilities under such Plans
              and Obligations that have accrued but are not due. Each Company
              Plan that is intended to meet the requirements of a "qualified
              plan" under IRC Section 401(a) has received a favorable
              determination letter from the Internal Revenue Service and, to
              Selling Shareholder's Knowledge, there are no facts or
              circumstances that could adversely affect the qualified status of
              any such Company Plan. Each such Company Plan has been timely
              amended to comply with the provisions of legislation commonly
              referred to as "GUST" and "EGTRRA" and has been submitted to the
              Internal Revenue Service for a determination letter that takes the
              GUST amendments into account within the applicable remedial
              amendment period.
           c. The Acquired Company, with respect to all Company Plans and
              Company Other Benefit Obligations is, and each Company Plan and
              Company Other Benefit Obligation has been maintained, funded and
              administered, in compliance in all material respects with their
              terms and the requirements of ERISA and the IRC and other
              applicable Legal Requirements, and, except as otherwise provided
              in the last sentence of Section 9.4(d), neither the Company nor
              any Purchased Subsidiary has any current or potential liability or
              obligation to provide post-employment or post-termination welfare
              or welfare-type benefits to any Person.
           d. Since June 30, 2006, there has been no establishment or amendment
              of any Company Plan or Company Other Benefit Obligation except as
              set forth on Schedule 3.8(e).
           e. Other than claims for benefits submitted by participants or
              beneficiaries in the Ordinary Course of Business, no Proceedings
              involving any Company Plan or Company Other Benefit Obligation are
              pending or, to Selling Shareholder's Knowledge, threatened. To
              Selling Shareholder's Knowledge, there is no basis for any such
              Proceedings.
           f. Except as set forth on Schedule 3.8(g), the consummation of the
              transactions contemplated by this Agreement will not, either alone
              or in combination with another event, entitle any current or
              former employee, officer, director or contractor of the Company or
              any Purchased Subsidiary to any payment, or accelerate the time of
              payment or vesting, or increase the amount of compensation due any
              such employee, officer, director or contractor.
     
      9.  Labor Compliance
     
          Except as set forth on Schedule 3.9, the Acquired Company is not:
          (a) a party to, or bound by, any collective bargaining or other
          Contract with any labor union or other labor organization; (b) the
          subject of any Proceeding asserting that it has committed any unfair
          labor practice or seeking to compel it to bargain with any labor
          organization as to wages or conditions of employment; (c) subject to
          any pending, or to Selling Shareholder's Knowledge, threatened strike,
          work stoppage or other labor dispute that could reasonably be expected
          to have a Material Adverse Effect; (d) to Selling Shareholder's
          Knowledge, subject to any current union organizing activities; or
          (e) the subject of any pending, or to Selling Shareholder's Knowledge,
          threatened Proceeding alleging violation of any labor or employment
          Legal Requirement.
     
      10. Compliance with Legal Requirements
     
          The Acquired Company is, and since January 1, 2004, has been, in
          compliance with each Legal Requirement that is or was applicable to it
          or to the conduct or operation of its business or the ownership or use
          of any of its assets or properties, except for any violations or
          failures to comply that individually or in the aggregate, could not
          reasonably be expected to have a Material Adverse Effect.
     
      11. Governmental Authorizations
     
          Selling Shareholder has delivered or made available to Buyer accurate
          and complete copies of all Governmental Authorizations held by the
          Acquired Company or, to Selling Shareholder's Knowledge, necessary for
          the operation of the businesses of the Acquired Company. Each such
          Governmental Authorization is valid and in full force and effect. The
          Acquired Company has all Governmental Authorizations necessary to
          permit the Acquired Company to lawfully conduct and operate its
          businesses as presently conducted, except where the failure to possess
          any required Governmental Authorizations, individually or in the
          aggregate, could not reasonably be expected to have a Material Adverse
          Effect.
     
      12. Legal Proceedings; Orders
           a. Except as set forth on Schedule 3.12, there is no pending or, to
              Selling Shareholder's Knowledge, threatened Proceeding that has
              been commenced by or against the Acquired Company or that relates
              to or affects the business of, or any of the assets or properties
              owned or used by, the Acquired Company, except for any Proceedings
              that, individually or in the aggregate, if adversely determined
              could not reasonably be expected to be material to the Acquired
              Company.
           b. Neither the Acquired Company nor any of the assets or properties
              owned or used by the Acquired Company is subject to any Order that
              relates to or affects the business of, or any of the assets or
              properties owned or used by, the Acquired Company.
     
      13. Environmental Matters
     
          The representations and warranties contained in this Section 3.13 are
          the sole and exclusive representations and warranties of Selling
          Shareholder pertaining or relating to any environmental, health or
          safety matters, including any arising under any Environmental Laws.
          Except as set forth on Schedule 3.13:
     
           a. the past and current operations of the Company and each Purchased
              Subsidiary are and have been at all times been in compliance with
              all applicable Environmental Laws, which compliance has included
              obtaining, maintaining and complying with any Permits required
              under all applicable Environmental Laws necessary to operate its
              businesses or occupy the Facilities (collectively, "Environmental
              Permits");
           b. neither the Company nor any Purchased Subsidiary (i) is subject to
              any pending or, to Selling Shareholder's Knowledge, threatened
              Proceeding alleging that the Acquired Company is in violation of
              any Environmental Law or any Environmental Permit or has any
              liability under any Environmental Law, or (ii) has received any
              written notice, since it became an Affiliate of Selling
              Shareholder, alleging any such violation or liability;
           c. neither the Company nor any Purchased Subsidiary has treated,
              stored, disposed of, arranged for or permitted the disposal of,
              transported, handled or Released, or exposed any Person to, any
              Hazardous Material, or owned or operated any property or facility
              (and no such property or facility is contaminated by any such
              Hazardous Material) so as to give rise to any current or future
              liabilities, including any liability for response costs,
              corrective action costs, personal injury, property damage, natural
              resources damages or attorney fees, or any investigative,
              corrective or remedial obligations, pursuant to any Environmental
              Law;
           d. to Selling Shareholder's Knowledge, without limitation upon any
              other subsection hereof, none of the following exists at any
              Facility: (i) underground storage tanks; (ii) asbestos-containing
              material in any form or condition; (iii) materials or equipment
              containing polychlorinated biphenyls; or (iv) landfills, surface
              impoundments or disposal areas;
           e. except for this Agreement, the Acquired Company has not assumed,
              undertaken, provided an indemnity with respect to or otherwise
              become subject to any liability, including any obligation for
              corrective or remedial action, of any other Person relating to any
              Environmental Law; and
           f. Selling Shareholder has furnished to Buyer or Environ all material
              environmental audits, reports and investigations relating to the
              past and present operations and facilities of the Acquired Company
              that are in its possession or under its reasonable control.
     
      14. Material Contracts
     
          Schedule 3.14
     
          sets forth all of the following Contracts to which the Acquired
          Company is a party or by which it or its assets or properties are
          bound:
     
          
     
           a. Contracts relating to any of the Acquired Company's capital
              expenditures, capitalized lease obligations, or its acquisition or
              construction of fixed assets for or in respect of any real
              property, involving annual payments in excess of $100,000
              (individually);
           b. Contracts relating to the Acquired Company's purchase, lease or
              maintenance of equipment, vehicles, inventory, materials,
              supplies, machinery, equipment, parts of any other property in
              excess of $100,000 annually;
           c. Contracts relating to any of the Acquired Company's obligation for
              employment, compensation for employment or severance of employment
              or consulting services with: (i) any of the Acquired Company's
              officers or directors; or (ii) any other employee or consultant of
              the Acquired Company;
           d. collective bargaining agreement or any other Contract with any
              labor organization;
           e. Contracts with any Government Body;
           f. Contracts relating to borrowed money or other indebtedness or the
              mortgaging, pledging or otherwise placing an Encumbrance on any
              material asset or property of the Acquired Company or any letter
              of credit arrangements, or any guarantee therefor;
           g. other than as contained in the Organizational Documents, Contracts
              that contain any provision pursuant to which the Acquired Company
              is obligated to indemnify or make any indemnification payments to
              any Person;
           h. agent, sales representative, sales or distribution Contracts
              (other than purchase and sale orders entered into in the Ordinary
              Course of Business);
           i. powers of attorney or other similar Contracts or grants of agency;
           j. Contracts prohibiting the Acquired Company, now or in the future,
              from freely engaging in any business or competing anywhere in the
              world;
           k. settlement Contracts pursuant to which the Acquired Company
              (i) will be required to pay, as of or after the date of this
              Agreement, consideration in excess of $100,000, (ii) is restricted
              from using any Intellectual Property (including coexistence
              agreements), or (iii) will be required to satisfy monitoring or
              reporting obligations to any Governmental Body outside the
              Ordinary Course of Business;
           l. Contracts involving any Intellectual Property (other than licenses
              to mass-marketed software with a replacement cost and/or annual
              license fee of less than $10,000);
           m. Contracts in connection with any material acquisition,
              divestiture, merger or similar transactions that contain
              representations, covenants, indemnities or other obligations that
              are still in effect; or any letter of intent or similar Contract
              for any material acquisition, divestiture, merger or similar
              transaction that is currently proposed and has not been
              consummated; and
           n. any other Contract to which the Acquired Company is a party, not
              otherwise covered by clauses (a) through (m) above, the loss of
              which would, individually or in the aggregate, be reasonably
              likely to have a Material Adverse Effect.
     
          Schedule 3.14
     
          sets forth the total amount (including principal, interest, penalties
          and fees) outstanding under each State Agency Loan as of the date
          hereof.
     
          
     
          All of the Contracts set forth or required to be set forth on
          Schedule 3.14 (collectively, the "Material Contracts") are valid,
          binding and enforceable as to the Acquired Company and, to Selling
          Shareholder's Knowledge, the other parties thereto, in accordance with
          their respective terms. Each Material Contract will be in full force
          and effect in accordance with its terms upon consummation of the
          Contemplated Transactions, except where such failure to be in full
          force and effect or such default would not, individually or in the
          aggregate, reasonably be expected to have a Material Adverse Effect.
          Each of the Acquired Company, and to Selling Shareholder's Knowledge,
          each other party thereto, has performed all obligations required to be
          performed by it and is not in default under or in breach of, or in
          receipt of any claim of default or breach under, any Material
          Contract, except for any obligations, defaults or claims of default
          that could not, individually or in the aggregate, reasonably be
          expected to have a Material Adverse Effect. Neither Selling
          Shareholder nor the Acquired Company has received written notice that
          any party to any Material Contract intends to cancel or terminate any
          such Material Contract or to exercise or not to exercise any option to
          renew thereunder. There has been made available to Buyer (i) a true,
          correct and complete copy of each Material Contract, together with all
          amendments, waivers or other changes thereto, and (ii) a true, correct
          and complete description of the material terms of all oral Material
          Contracts (if any).
     
      15. Absence of Certain Changes or Events
           a. Except as set forth in Schedule 3.15(a), since December 31, 2005,
              the Acquired Company has conducted its businesses in the Ordinary
              Course of Business and there has not been any event or condition
              which has had or would reasonably be expected to have,
              individually or in the aggregate, a Material Adverse Effect, and
              there has not been any:
               i.     change in the Acquired Company's authorized or issued
                      capital stock; grant of any stock option or right to
                      purchase shares of capital stock of the Acquired Company;
                      issuance of any security convertible into such capital
                      stock; grant of any registration rights; purchase,
                      redemption, retirement or other acquisition by the
                      Acquired Company of any shares of any such capital stock;
                      or declaration or payment of any dividend or other
                      distribution or payment in respect of shares of capital
                      stock;
               ii.    amendment of any provision to the Organizational Documents
                      of the Acquired Company;
               iii.   payment or increase by the Acquired Company of any
                      bonuses, salaries or other compensation to any
                      shareholder, director, officer or employee (except in the
                      Ordinary Course of Business);
               iv.    entry into any employment, severance or similar Contract
                      with any director, officer or employee of the Acquired
                      Company;
               v.     adoption of, or increase in the payments to or benefits
                      under, any Plans of the Acquired Company;
               vi.    damage to or destruction or loss of any asset or property
                      of the Acquired Company, whether or not covered by
                      insurance, that has had a Material Adverse Effect;
               vii.   entry into, termination of or receipt of notice of
                      termination of: (i) any license, distributorship, dealer,
                      sales representative, joint venture, credit or similar
                      Contract; (ii) any Material Contract; or (iii) any
                      Contract or transaction involving a total remaining
                      commitment by or to the Acquired Company of at least
                      $100,000;
               viii.  sale, lease, license, abandonment or other disposition of
                      any asset or property of the Acquired Company (other than
                      in the Ordinary Course of Business) or mortgage, pledge or
                      imposition of any lien or other Encumbrance on any
                      material asset or property of the Acquired Company,
                      including the sale, lease or other disposition of any of
                      the Intellectual Property;
               ix.    cancellation or waiver of any claims or rights with a
                      value to the Acquired Company in excess of $100,000;
               x.     material change in the accounting methods or accounting
                      policies used by the Acquired Company;
               xi.    incurrence of any Funded Debt, other than capitalized
                      leases in the Ordinary Course of Business;
               xii.   discharge or satisfaction of any Encumbrance or payment of
                      any liability, other than current liabilities paid in the
                      Ordinary Course of Business;
               xiii.  except as set forth in Schedule 3.14, engagement, directly
                      or indirectly, in any material transaction or entered into
                      any arrangement with any officer, director or other
                      Affiliate of the Acquired Company;
               xiv.   any capital expenditure (or series of related capital
                      expenditures) or commitment therefor in excess of $100,000
                      in the aggregate that was not provided for in the capital
                      expenditure budget of the Acquired Company for 2006;
               xv.    any material change in the policies of the Acquired
                      Company with respect to the payment of accounts payable or
                      accrued expenses or the collection of the accounts
                      receivable, including any acceleration or deferral of the
                      payment or collection thereof, as applicable, except as
                      otherwise provided in Section 5.2(c)(iv);
               xvi.   any material change in the manner in which the Acquired
                      Company extends discounts or credits to customers or
                      otherwise deals with customers, or any material change in
                      the manner in which the Acquired Company markets its
                      products or services;
               xvii.  hiring or termination of any executive having the title of
                      Vice President (or performing services ordinarily
                      performed by a person holding such title) or any executive
                      having a higher title;
               xviii. damage to or destruction or loss of any asset or property
                      of the Acquired Company, exceeding in the aggregate
                      $100,000, whether or not covered by insurance;
               xix.   adoption of a plan of complete or partial liquidation,
                      dissolution, merger, consolidation, restructuring,
                      recapitalization or other reorganization of the Acquired
                      Company;
               xx.    change in the cash management practices of the Acquired
                      Company;
               xxi.   compromise or settlement of any material dispute affecting
                      the Acquired Company; or
               xxii.  agreement, whether oral or written, by the Acquired
                      Company to do any of the foregoing.
          
           b. As of the Closing, the Company shall have made all of the capital
              expenditures set forth in Schedule 3.15(b).
     
      16. Books and Records
     
          The Acquired Company has made and kept, and Selling Shareholder has
          delivered or made available to Buyer upon its request, true, correct
          and complete copies of, all material Books and Records that, in
          reasonable detail, fairly reflect in all material respects the
          activities of the Acquired Company.
     
      17. Real Property
              Schedule 3.17(a)
              sets forth a complete list of all real property owned in fee by
              the Acquired Company (collectively, the "
              Owned Properties
              "). The Acquired Company has fee title to the Owned Properties,
              free and clear of all Encumbrances of any nature whatsoever except
              Permitted Encumbrances. Except as set forth on
              Schedule 3.17(a)
              , (i) the Acquired Company has not leased or otherwise granted to
              any Person the right to use or occupy such Owned Properties or any
              portion thereof and (ii) other than the right of Buyer pursuant to
              this Agreement, there are no outstanding options, rights of first
              offer or rights of first refusal to purchase such Owned Properties
              or any portion thereof or interest therein. The Acquired Company
              is not a party to any agreement or option to purchase any real
              property or interest therein.
              Schedule 3.17(b)
              sets forth a complete list of all leases of real property by the
              Acquired Company (collectively, the "
              Real Property Leases
              ") as lessee. Selling Shareholder has delivered to Buyer a true
              and complete copy of each Real Property Lease. To Selling
              Shareholder's Knowledge, the Acquired Company has not received any
              written notice of any default or event that with notice or lapse
              of time, or both, would constitute a default by the Acquired
              Company under any of the Real Property Leases. Except as set forth
              on
              Schedule 3.17(b)
              , with respect to each of the Real Property Leases: (i) such Real
              Property Lease is valid, binding and enforceable as to the
              Acquired Company and, to Selling Shareholder's Knowledge, the
              other parties thereto, in accordance with their respective terms
              and will be in full force and effect in accordance with its terms
              upon consummation of the Contemplated Transactions, except where
              such failure to be in full force and effect or such default would
              not, individually or in the aggregate, reasonably be expected to
              have a Material Adverse Effect; (ii) the Acquired Company's
              possession and quiet enjoyment of the Facility under such Real
              Property Lease has not been disturbed, and to Selling
              Shareholder's Knowledge, there are no disputes with respect to
              such Real Property Lease; (iii) no security deposit or portion
              thereof deposited with respect such Real Property Lease has been
              applied in respect of a breach or default under such Real Property
              Lease that has not been redeposited in full; (iv) the Acquired
              Company does not owe, or will not owe in the future, any brokerage
              commissions or finder's fees with respect to such Real Property
              Lease; (v) the Acquired Company has not subleased, licensed or
              otherwise granted any Person the right to use or occupy a Facility
              or any portion thereof; and (vi) the Acquired Company has not
              collaterally assigned or granted any other security interest in
              such Real Property Lease or any interest therein.
           a. All buildings, structures, improvements and fixtures included in
              the Owned Properties have been maintained, in all material
              respects, in accordance with the standard commercial practices for
              industrial buildings of a size, nature, age and condition
              comparable to buildings in the areas in which such Owned
              Properties are located. None of the Facilities or any portion
              thereof is dependent for its access, use or operation on any land,
              building, improvement or other real property interest which is not
              included in the Facility, except where the Acquired Company's
              failure to possess such real property interest would not
              materially impair the value of the Facility or materially
              interfere with the continued conduct of the Acquired Company.
     
      18. Intellectual Property
           a. The term "Intellectual Property" means: (i) all fictitious
              business names, trade names, trademarks, service marks, logos,
              slogans, trade dress, and other designations of origin, all
              registrations, applications and renewals thereof, and all goodwill
              associated with any of the foregoing (collectively, "Marks");
              (ii) all inventions, patents, patent applications, and patent
              disclosures, together with all reissues, continuations,
              continuations-in-part, revisions, divisionals, extensions, and
              reexaminations thereof (collectively, the, "Patents"); (iii) all
              Internet domain names (collectively, "Domain Names"); (iv) all
              copyrights and other works of authorship, and all registrations,
              and renewals in connection therewith; (v) all trade secrets,
              know-how, processes, techniques, methods, and confidential
              information (including customer and supplier lists, pricing and
              cost information, and business and marketing plans and proposals);
              (vi) all software (including data, databases, and related
              documentation); (vii) all other proprietary and intellectual
              property rights; and (viii) all copies and tangible embodiments of
              any of the foregoing (in whatever form or medium).
           b. Schedules.
              Marks
              .
              Schedule 3.18b(i)
              contains a complete and accurate list of all domestic and foreign
              Marks owned or used by the Acquired Company that are registered or
              the subject of an application for registration and all material
              unregistered Marks owned or used by the Acquired Company.
              Patents
              .
              Schedule 3.18(b)(ii)
              contains a complete and accurate list of all domestic and foreign
              Patents and patent applications owned by the Acquired Company or
              under which the Acquired Company otherwise practices any rights in
              accordance with any license agreement(s).
              Domain Names
              .
              Schedule 3.18b(iii)
              contains a complete and accurate list of all Domain Names owned
              by, registered in the name of or used by the Acquired Company and
              certain other specified Domain Names identified by agreement of
              the parties which other specified Domain Names the parties agree
              shall be assigned and transferred to the Acquired Company at or
              before the Closing Date.
              Copyrights and Software
              .
              Schedule 3.18(b)(iv)
              contains a complete and accurate list of all registered
              copyrights, copyright applications, and software (other than
              mass-marketed software with a replacement cost and/or annual
              license fee of less than $10,000) owned or used by the Acquired
              Company.
          
           c. Except as set forth in Schedules 3.18(b)(i), 3.18(b)(ii),
              3.18(b)(iii) and 3.18(b)(iv), the Acquired Company owns, free and
              clear of all Encumbrances, or has licenses to use pursuant to a
              Contract set forth on Schedule 3.14(l) (provided that
              Schedule 3.14(l) does not list licenses for mass-marketed software
              with a replacement cost and/or annual license fee of less than
              $10,000) all Intellectual Property necessary for or used by the
              Acquired Company in the conduct of its business (collectively, the
              "Company Intellectual Property"). Except as set forth in Schedule
              3.18(c), to Selling Shareholder's Knowledge, no Person is
              infringing upon or misappropriating any Company Intellectual
              Property. There are no written pending, or to Selling
              Shareholder's Knowledge, unwritten or threatened claims contesting
              the validity, enforceability, ownership or use, or the right to
              register, any Company Intellectual Property and, to Selling
              Shareholder's Knowledge, there is no reasonable basis for such
              claim. The conduct of the business of the Acquired Company does
              not infringe or misappropriate any Intellectual Property of any
              third Person, and the Acquired Company has not received notice
              that it is infringing or misappropriating any Intellectual
              Property of any third Person. The Company Intellectual Property is
              valid, subsisting and enforceable, and Selling Shareholder (and
              its Subsidiaries) and the Acquired Company have taken all
              necessary or commercially reasonable efforts to maintain, protect
              and enforce the same. No past or present employee or contractor of
              Selling Shareholder (or its Subsidiaries) or the Acquired Company
              owns any right, title or interest in and to any Company
              Intellectual Property.
           d. The computer systems, including the software, firmware, hardware,
              networks, interfaces, and related systems (collectively,
              "Systems") owned by the Acquired Company (collectively, "Company
              Systems") are sufficient for the immediate and anticipated future
              needs of the Company. In the last twelve months, the Company
              Systems have not experienced any material disruption, interruption
              or outage.
           e. Subject to Section 9.3 of this Agreement, all of the Company
              Intellectual Property shall be owned or available for use by the
              Acquired Company immediately after the Closing on terms and
              conditions substantially similar to those under which the Acquired
              Company owned or used the Company Intellectual Property prior to
              the Closing.
           f. Immediately after the Closing, the Company Systems shall be either
              (i) owned by the Acquired Company or (ii) available for use by the
              Acquired Company pursuant to the Transition Agreements for the
              periods specified therein.
     
      19. No Brokers or Finders
     
          Except as set forth in Schedule 3.19, none of Selling Shareholder, its
          Representatives or the Acquired Company has incurred any obligation or
          liability, contingent or otherwise, for brokerage or finders' fees or
          agents' commissions or other similar payment in connection with this
          Agreement.
     
      20. Absence of Undisclosed Liability
     
          Except as set forth in Schedule 3.5, neither the Company nor any of
          the Purchased Subsidiaries has any liability, obligation or commitment
          of any nature whatsoever, asserted or unasserted, known or unknown,
          absolute or contingent, accrued or unaccrued, matured or unmatured or
          otherwise (collectively, "Liabilities") that is required to be
          reflected on a balance sheet prepared in accordance with GAAP or any
          "off-balance sheet arrangements" that would be required to be
          disclosed under Item 303(a)(4) of Regulation S-K promulgated under the
          Securities Act, other than (a) Liabilities set forth on the face of
          the Interim Balance Sheet, and (b) Liabilities that have arisen after
          the date of the Interim Balance Sheet in the Ordinary Course of
          Business (none of which is a Liability resulting from breach of
          contract, breach of warranty, tort, infringement, violation of law or
          environmental liability or clean-up obligation except as expressly
          disclosed in the Schedules attached hereto).
     
      21. Insurance
     
          Schedule 3.21
     
          sets forth a true and complete list of each insurance policy that
          covers the Company or any of the Purchased Subsidiaries or their
          respective businesses, properties or assets or any director, officer
          or employee of the Company or any of the Purchased Subsidiaries
          (collectively, the "
          Policies
          ") and also describes any self-insurance arrangements affecting the
          Company or any of the Purchased Subsidiaries. Such Policies are in
          full force and effect and neither the Company nor any of the Purchased
          Subsidiaries is in default with respect to its obligations under any
          such Policy, except where such failure to be in full force and effect
          or such default would not, individually or in the aggregate,
          reasonably be expected to have a Material Adverse Effect. With respect
          to each Policy, (a) there are no material claims pending as to which
          coverage has been questioned, denied or disputed by the underwriter(s)
          of such Policy, and (b) no written notice of cancellation or
          termination has been given.
     
          
     
      22. Inventory
     
          The inventory of the Acquired Company reflected on the Interim Balance
          Sheet or recorded on the books of the Acquired Company since the date
          of the Interim Balance Sheet has been recorded in accordance with past
          custom and practice consistent with GAAP and the reserve for inventory
          write down reflected on the Interim Balance Sheet will be adjusted for
          the passage of time through the Closing Date in accordance with past
          custom and practice consistent with GAAP.
     
      23. Accounts Receivable
     
          Except as set forth in Schedule 3.23, all accounts receivable of the
          Acquired Company, whether reflected on the Interim Balance Sheet or
          subsequently created, represent or will represent valid obligations
          arising from sales actually made or services actually performed by the
          Acquired Company in the Ordinary Course of Business. All such accounts
          receivable have been recorded and, to Selling Shareholder's Knowledge,
          such accounts receivable are subject to no valid counterclaims or
          setoffs, subject to reserves for doubtful accounts that have been
          established, in accordance with past custom and practice and in
          accordance with GAAP, taking into consideration the past accounts
          receivable collections experience of the Company and the Purchased
          Subsidiaries.
     
      24. Sufficiency of Assets
     
          The assets and properties that are owned, leased or licensed by the
          Acquired Company are sufficient for the continued conduct of the
          Acquired Company's business immediately after the Closing in
          substantially the same manner as conducted prior to the Closing;
          provided, however, that no representation or warranty is made with
          respect to the adequacy or sufficiency of the Acquired Company's cash
          or cash equivalents for purposes of the continued conduct of the
          Acquired Company's business after the Closing. The tangible personal
          property of the Acquired Company, taken as a whole, is in satisfactory
          operating condition, wear and tear excepted and giving consideration
          to the age and usage thereof.
     
      25. Product Warranty, Liability and Recall
     
          There is no written notice, demand, claim, action, suit or inquiry
          from, and there is no hearing, proceeding or investigation pending
          before or, to Selling Shareholder's Knowledge, threatened by, any
          Governmental Body with respect to any product, including the packaging
          and advertising related thereto, designed, formulated, manufactured,
          processed, sold or placed in the stream of commerce by the Company or
          any of the Purchased Subsidiaries (each, a "Product"). Except for
          Product warranty claims arising in the Ordinary Course of Business,
          there is no written claim or lawsuit involving a Product that is
          pending or, to Selling Shareholder's Knowledge, threatened by any
          Person. During the last twelve months, there has not been any Product
          recall or post-sale warning conducted by or on behalf of the Company
          or any of the Purchased Subsidiaries concerning any Product.
     
      26. Suppliers and Customers
     
          Schedule 3.26
     
          sets forth a list of (a) the top twenty (20) customers of the Acquired
          Company by dollar volume of sales and (b) the top twenty (20)
          suppliers of the Acquired Company by dollar volume of purchases, in
          each case for the 12 months ended December 31, 2005 and for the
          10-month period ended October 31, 2006. Since January 1, 2006, the
          Acquired Company has not received written notice from any customer or
          supplier listed on
          Schedule 3.26
          to the effect that any such customer or supplier intends to stop,
          materially decrease the rate of or materially change the terms
          (whether related to payment, price or otherwise) with respect to
          purchasing materials, products or services from, or supplying
          materials, products or services to, the Acquired Company (whether as a
          result of the consummation of the Contemplated Transactions or
          otherwise).
     
          
     
      27. Affiliate Transactions
     
          Except as set forth in Schedule 3.27, none of Selling Shareholder or
          any of its Affiliates (other than the Company or any of the Purchased
          Subsidiaries), and none of the directors or officers of Selling
          Shareholder or any of its Affiliates, (a) provides services to (other
          than service as a director or officer) or is involved in any business
          arrangement or relationship with the Company or any of the Purchased
          Subsidiaries other than agreements entered into in the Ordinary Course
          of Business, (b) owns any property or right, tangible or intangible,
          that is used by the Acquired Company, (c) to Selling Shareholder's
          Knowledge, owns, directly or indirectly, any interest in (other than
          holdings that represent less than 5% of the outstanding interest of
          any publicly traded company), or is an officer, director, employee or
          consultant of, any person that is a competitor, lessor, lessee or
          supplier of the Acquired Company, or (d) has entered into any other
          agreements, arrangements, commitments or understandings with the
          Company or any of the Purchased Subsidiaries other than in the
          Ordinary Course of Business (collectively, the "Affiliate
          Transactions").
     
      28. Disclosure
     
          To the actual knowledge of Ronald E. Weinberg and Joseph J. Levanduski
          after reasonable inquiry, the representations and warranties contained
          in this Article 3 (including the Schedules) do not contain any untrue
          statement of a material fact or omit to state any material fact
          required to be stated therein or necessary to make the statements
          therein, in light of the circumstances under which they were made, not
          misleading.
     
      29. No Other Representations or Warranties

     Except for the representations and warranties contained in this Section 3
     (as modified by the Schedules hereto) or in any Selling Shareholder's
     Closing Document, neither Selling Shareholder nor any other Person makes
     any other express or implied representation or warranty with respect to the
     Acquired Company or Contemplated Transactions, and Selling Shareholder
     disclaims any other representations or warranties, whether made by Selling
     Shareholder, the Acquired Company or any of their respective Affiliates,
     officers, directors, employees, agents or Representatives. Except for the
     representations and warranties contained in this Section 3 or in any
     Selling Shareholder's Closing Document, Selling Shareholder hereby
     disclaims all liability and responsibility for any representation,
     warranty, projection, forecast, budget (including the 2007 Budget),
     statement or information made, communicated or furnished (orally or in
     writing) to Buyer or its Affiliates or Representatives (including any
     opinion, information, projection, or advice that may have been or may be
     provided to Buyer by any director, officer, employee, agent, consultant or
     Representative of the Acquired Company or Selling Shareholder or any of
     their respective Affiliates). Selling Shareholder makes no representations
     or warranties to Buyer regarding the probable success or future
     profitability of the Acquired Company and Selling Shareholder does not
     guarantee in any respect the results set forth in the 2007 Budget. This
     Section 3.29 is qualified in its entirety with respect to, and does not
     apply to the extent of, instances of fraud, willful misconduct or
     intentional misrepresentation on the part of Selling Shareholder in
     connection with the Contemplated Transactions.

 4.  REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer represents and warrants to Selling Shareholder as follows:

      1.  Organization and Good Standing
     
          Buyer is a corporation duly organized, validly existing and in good
          standing under the laws of the State of Delaware.
     
      2.  Authority
     
          This Agreement constitutes the legal, valid and binding obligation of
          Buyer, enforceable against Buyer in accordance with its terms. Upon
          the execution and delivery by Buyer of this Agreement, the
          Noncompetition Agreement and the Transition Agreements (collectively,
          the "Buyer's Closing Documents"), the Buyer's Closing Documents will
          constitute the legal, valid and binding obligations of Buyer,
          enforceable against Buyer in accordance with their respective terms.
          Buyer has the right, power and authority to execute and deliver the
          Buyer's Closing Document and to perform its obligations under the
          Buyer's Closing Documents.
     
      3.  No Conflict
     
          Except as set forth in Schedule 4.3, neither the execution and
          delivery of this Agreement nor the consummation or performance of any
          of the Contemplated Transactions will, directly or indirectly (with or
          without notice or lapse of time) give any Person the right to prevent,
          delay or otherwise interfere with any of the Contemplated Transactions
          pursuant to: (a) any provision of Buyer's Organizational Documents;
          (b) any resolution adopted by the board of directors of Buyer; (c) any
          Legal Requirement or Order to which Buyer may be subject; or (d) any
          Contract to which Buyer is a party or by which Buyer may be bound.
          Except as set forth in Schedule 4.3, Buyer is not and will not be
          required to obtain any Consent from any Person or Governmental Body in
          connection with the execution and delivery of this Agreement or the
          consummation or performance of any of the Contemplated Transactions.
     
      4.  Investment Intent
     
          Buyer is acquiring the Share for its own account and not with a view
          to its distribution within the meaning of Section 2(11) of the
          Securities Act.
     
      5.  Certain Proceedings
     
          There is no pending or, to Buyer's Knowledge, threatened Proceeding
          that has been commenced against or affecting Buyer that may have the
          effect of preventing, delaying, making illegal or otherwise
          interfering with any of the Contemplated Transactions.
     
      6.  Financing
     
          Buyer has furnished to Selling Shareholder fully executed copies of
          the equity and debt commitment letters relating to the financing of
          the Contemplated Transactions. Subject to the terms and conditions set
          forth in the commitment letters, the aggregate proceeds to be provided
          under such commitment letters will be in an amount sufficient to pay
          the Purchase Price in cash at Closing and all expenses of Buyer
          related to the execution and delivery of this Agreement and the
          consummation of the Contemplated Transactions. Assuming the accuracy
          of the representations and warranties of Selling Shareholder set forth
          in Article 3, as of the date hereof and after communicating with the
          institutions providing the equity and debt financing, Buyer does not
          have Knowledge of any facts or circumstances that are reasonably
          likely to result in any of the conditions set forth in such commitment
          letters not being satisfied.
     
      7.  Distribution of Net Cash
     
          Buyer acknowledges that prior to the Closing, the Acquired Company
          shall make a distribution to Selling Shareholder of all Net Cash.
     
      8.  No Brokers or Finders
     
          Neither Buyer nor any of its Representatives has incurred any
          obligation or liability, contingent or otherwise, for brokerage or
          finders' fees or agents' commissions or other similar payment in
          connection with this Agreement.
     
      9.  Condition of the Business
     
          Notwithstanding anything contained in this Agreement to the contrary,
          Buyer acknowledges and agrees that neither the Acquired Company nor
          Selling Shareholder is making any representations or warranties
          whatsoever, express or implied, beyond those expressly given by
          Selling Shareholder in Section 3 or in any Selling Shareholder's
          Closing Document. Buyer represents that none of Selling Shareholder,
          the Acquired Company or any of their respective Affiliates nor any
          other Person has made any representation or warranty, express or
          implied, as to the accuracy or completeness of any information
          regarding the Acquired Company, Selling Shareholder, or the
          Contemplated Transactions not expressly set forth in this Agreement or
          in any Selling Shareholder Closing Document, and none of the Acquired
          Company, Selling Shareholder or any of their respective Affiliates or
          any other Person will have or be subject to any liability to Buyer or
          any other Person resulting from the distribution to Buyer or its
          Representatives or Buyer's use of, any such information, including any
          confidential memoranda distributed on behalf of the Acquired Company
          relating to the Acquired Company or other publications or data room
          information provided to Buyer or its Representatives, the 2007 Budget
          (except as otherwise specifically provided in Section 3.5(b)) or any
          other document or information in any form provided to Buyer or its
          Representatives in connection with the sale of the Acquired Company
          and the Contemplated Transactions. This Section 4.9 is qualified in
          its entirety with respect to, and does not apply to the extent of,
          instances of fraud, willful misconduct or intentional
          misrepresentation on the part of Buyer in connection with the
          Contemplated Transactions.
     
      10. Investigation

     Buyer has conducted a full and complete investigation and inspection of the
     Acquired Company for the purpose of determining whether to enter into this
     Agreement and the Contemplated Transactions. In executing this Agreement
     and consummating the Contemplated Transactions, Buyer is relying on its own
     investigation and on the provisions specifically set forth in this
     Agreement and the Schedules and the Selling Shareholder's Closing Documents
     and not on any other statements, representations, warranties or assurances
     of any kind made by Selling Shareholder, the Acquired Company, any of their
     Representatives or any other Person. To the actual knowledge (which, for
     the avoidance of doubt, does not encompass constructed, imputed or similar
     concepts of knowledge) of Scott Budoff and Scott Rivard, there are no facts
     constituting a breach of any representation or warranty set forth in
     Section 3; provided, that Selling Shareholder shall bear the burden of
     proof that (i) such person had actual knowledge of the relevant facts and
     (ii) such person understood, or a reasonable business person would have
     understood after reviewing the Agreement, that such relevant facts
     constituted a breach of such representation or warranty; provided, further,
     that such persons shall be deemed to have actual knowledge of any issues
     required to be disclosed in the representations and warranties set forth in
     Section 3.13 to the extent that such issues are specifically identified as
     "Recognized Environmental Conditions" in the Environ Report Summary.

 5.  COVENANTS OF SELLING SHAREHOLDER PRIOR TO CLOSING DATE
      1.  Access and Investigation
     
          Between the date of this Agreement and the Closing Date, Selling
          Shareholder will, and will cause the Acquired Company and its
          Representatives to: (a) afford Buyer and its Representatives and
          prospective lenders and their Representatives (collectively, "Buyer's
          Advisors") with reasonable access to the Acquired Company's personnel,
          properties, Contracts, books and records (including accounting work
          papers for the Acquired Company) and other documents and data;
          (b) furnish Buyer and Buyer's Advisors with copies of all Contracts,
          books and records and other existing documents and data as Buyer may
          reasonably request; and (c) furnish Buyer and Buyer's Advisors with
          such additional financial, operating and other data and information as
          Buyer may reasonably request.
     
      2.  Operation of the Businesses of the Acquired Company
           a. Between the date of this Agreement and the Closing Date, Selling
              Shareholder will cause the Acquired Company to:
               i.   conduct its business only in the Ordinary Course of
                    Business;
               ii.  use its Best Efforts to keep available the services of its
                    current officers and key employees and to preserve the
                    relationships with customers and suppliers of the Acquired
                    Company;
               iii. not implement any employee layoffs that could implicate the
                    WARN Act;
               iv.  not enter into, renew, modify or terminate any Material
                    Contract, except for renewals of such Contracts that are
                    within the Ordinary Course of Business and consistent with
                    past practice; and
               v.   otherwise report periodically to Buyer concerning the status
                    of its business, operations and finances.
          
           b. Except as otherwise expressly permitted by this Agreement, between
              the date of this Agreement and the Closing Date, Selling
              Shareholder will not, and will cause the Acquired Company not to,
              without the prior consent of Buyer (which, with respect to conduct
              in furtherance of the business being conducted as of the date
              hereof by the Acquired Company, consent shall not be unreasonably
              withheld, conditioned or delayed), take any affirmative action, or
              fail to take any reasonable action within their or its control,
              that would be reasonably likely to result in the occurrence of any
              of the material changes or events listed in Section 3.15.
           c. Notwithstanding this Section or any other provision of this
              Agreement to the contrary, Selling Shareholder shall have the
              right to: (i) cause the Acquired Company to make cash
              distributions to Selling Shareholder in the Ordinary Course of
              Business at such times and in such amounts as may be determined
              from time to time by Selling Shareholder in its sole discretion;
              (ii) engage in spin-off or similar transactions involving the
              Subsidiaries of the Acquired Company or certain of their assets,
              or make other changes in the corporate structure of Acquired
              Company, in each case as described in reasonable detail on
              Annex B, at such times and in such manner as may be determined by
              Selling Shareholder in consultation with Buyer, for the sole
              purpose of achieving the corporate structure described in Annex B
              by the time of the Closing; (iii) cause the Acquired Company to
              transfer the Restricted Marks to Selling Shareholder; and
              (iv) make a year-end adjustment, in the Ordinary Course of
              Business, to the salaried incentive compensation accruals on the
              balance sheet of the Acquired Company for fiscal year 2006, as
              approved by Selling Shareholder and the President of the Acquired
              Company.
     
      3.  Required Approvals
     
          As promptly as practicable after the date of this Agreement, Selling
          Shareholder will, and will cause the Acquired Company to, make any and
          all filings required by any applicable Legal Requirements to be made
          by Selling Shareholder or the Acquired Company in order to consummate
          the Contemplated Transactions (excluding any required filings under
          the HSR Act, which shall be the sole responsibility of Buyer). Between
          the date of this Agreement and the Closing Date, Selling Shareholder
          will, and will cause the Acquired Company to: (a) cooperate with Buyer
          with respect to all filings that Buyer reasonably elects to make or is
          required by any applicable Legal Requirements to make in connection
          with the Contemplated Transactions; and (b) cooperate with Buyer in
          obtaining all consents identified in Schedule 4.3.
     
      4.  Notifications
     
          Between the date of this Agreement and the Closing Date, Selling
          Shareholder will promptly notify Buyer in writing if Selling
          Shareholder becomes aware of any fact or condition that causes or
          constitutes a breach of any of Selling Shareholder's representations
          and warranties as of the date of this Agreement, or if Selling
          Shareholder becomes aware of the occurrence of any fact or condition
          that would (except as expressly contemplated by this Agreement) cause
          or constitute a breach of any such representation or warranty had such
          representation or warranty been made as of the time of occurrence or
          discovery of such fact or condition. Should any such fact or condition
          require any change in the Schedules to ensure their accuracy or
          completeness as of the Closing Date, Selling Shareholder will promptly
          deliver to Buyer a supplement to the Schedules describing such change
          (each such additional written disclosure, a "Disclosure Schedule
          Supplement"). The delivery of any Disclosure Schedule Supplement shall
          not affect Buyer's right to terminate this Agreement in accordance
          with Section 11.1(b)(i); provided, that Buyer may not exercise its
          right to terminate the Agreement pursuant to Section 11.1(b)(i) if
          Buyer does not do so within ten Business Days of its receipt of any
          such Disclosure Schedule Supplement.. If Buyer does not elect to
          terminate this Agreement as provided above, this Agreement shall
          remain in full force and effect subject to the express provisions
          hereof, (i) if the disclosure set forth in the applicable Disclosure
          Schedule Supplement relates to events that occurred after the date of
          this Agreement, then such Disclosures Schedule Supplement shall not
          constitute or be deemed to constitute a breach of the representations
          and warranties made by Selling Shareholder in Section 3 and (ii) if
          the disclosures set forth in the applicable Disclosure Schedule
          Supplement relates to events that occurred prior to the date of this
          Agreement and should have been disclosed on the Schedules delivered on
          the date of this Agreement, then such Disclosure Schedule Supplement
          shall in no way impact Buyer's ability to seek indemnification
          pursuant to Section 10 and the parties acknowledge and agree that the
          last sentence of Section 4.10 shall not affect Buyer's ability to seek
          indemnification in connection with the foregoing. Between the date of
          this Agreement and the Closing Date, Selling Shareholder will also
          promptly notify Buyer in writing of the occurrence of any breach of
          any covenant of Selling Shareholder in this Agreement or of the
          occurrence of any event that, insofar as can be reasonably foreseen,
          could make the satisfaction of the conditions in Section 7 impossible
          or unlikely to occur by the Closing Date.
     
      5.  Best Efforts
     
          Between the date of this Agreement and the Closing Date, Selling
          Shareholder will use its Best Efforts to cause the conditions in
          Section 7 to be satisfied.
     
      6.  Interim Financial Statements
     
          Between the date of this Agreement and the Closing Date, Selling
          Shareholder shall provide Buyer with an internally prepared, unaudited
          combined balance sheet and statement of operations of the Acquired
          Company for each month prior to the Closing Date. Such statements
          shall comply with the representation and warranty set forth in
          Section 3.5(a) and shall be provided within 30 days after the
          applicable month end.
     
      7.  Assistance and Cooperation with Financing
     
          Selling Shareholder shall direct the Acquired Company and its
          officers, employees, accountants and other representatives to
          cooperate with Buyer in connection with the debt financings
          contemplated in the debt commitment letters, dated as of the date
          hereof, from KeyBank National Association, AC Finance LLC/Allied
          Capital Corporation, The Bank of New York/BNY Capital Markets, Inc.,
          Hartford Investment Management Company and Massachusetts Mutual Life
          Insurance Company (collectively, the "Debt Commitment Letters") to the
          extent reasonable and necessary to consummate the Contemplated
          Transactions, and shall cause the Acquired Company to provide such
          assistance and cooperation as Buyer may reasonably request in
          connection therewith, including (i) making senior management of the
          Acquired Company reasonably available for proposed financing source
          meetings, and (ii) helping procure other definitive financing
          documents or other reasonably requested certificates or documents.
     
      8.  Title Insurance and Surveys
     
          The Acquired Company shall use its Best Efforts to assist Buyer in
          obtaining (i) title insurance policies (which may be in the form of a
          mark-up of a pro forma of a title commitment), insuring the Acquired
          Company's fee simple title to each Owned Property as of the Closing
          Date (including all recorded appurtenant easements insured as separate
          legal parcels) with gap coverage from Selling Shareholder through the
          date of recording, subject only to Permitted Encumbrances, in such
          amount as Buyer reasonably determines to be the value of the Owned
          Property insured thereunder, with the creditor's rights exception
          deleted, and shall including an extended coverage endorsement
          (insuring over the general or standard exceptions), ALTA Form 3.1
          zoning endorsement and all other endorsements reasonably requested by
          Buyer or Buyer's lender, in form and substance reasonable satisfactory
          to Buyer (the "Title Policies") and (ii) a survey for each Owned
          Property, dated no earlier than the date of this Agreement, prepared
          by a licensed surveyor satisfactory to Buyer, and conforming to
          standards as the title company issuing the Title Policies and Buyer
          require as a condition to the removal of any survey exceptions from
          the Title Policies, and certified to Buyer, Buyer's lender and the
          title company issuing the Title Policies, in a form satisfactory to
          each of such parties (the "Surveys"). The Acquired Company or Selling
          Shareholder, as appropriate, shall use its Best Efforts to remove from
          title any Encumbrances that are not Permitted Encumbrances and provide
          the Title Company with any affidavit, indemnity or other assurances
          reasonably requested by the Title Company to issue the Title Policies.
          Buyer shall pay all fees, costs and expenses with respect to the Title
          Policies and the Surveys.
     
      9.  Termination of Affiliate Transactions
     
          Except for this Agreement, the other Selling Shareholder's Closing
          Documents and as set forth on Schedule 5.9 (collectively, the
          "Surviving Affiliate Transactions"), on or prior to the Closing Date,
          Selling Shareholder shall, and shall cause its Affiliates (including
          the Acquired Company), to terminate all Affiliate Transactions
          (collectively, the "Terminated Affiliate Transactions"). No such
          Terminated Affiliate Transaction (including any provision thereof that
          purports to survive termination) shall be of any further force or
          effect after the Closing Date.
     
      10. Exclusivity
     
          Until such time, if any, as this Agreement is terminated pursuant to
          Section 11.1, Selling Shareholder shall, and shall cause each of its
          Affiliates (including the Acquired Company) and their respective
          officers, directors, employees, attorneys, financial advisors,
          accountants, brokers, agents and other representatives, not to
          (a) solicit, initiate or encourage the submission of any proposal or
          offer from any Person relating to the acquisition of any capital stock
          or other voting securities, or all or substantially all of the assets,
          of the Company or any of the Purchased Subsidiaries (including any
          acquisition structured as a merger, consolidation or share exchange, a
          "Competing Transaction") or (b) participate in any discussions or
          negotiations regarding, furnish any information with respect to,
          assist or participate in, or facilitate in any other manner any effort
          or attempt by any Person (other than Buyer and its Affiliates) to do
          or seek any of the foregoing. Notwithstanding the foregoing, it shall
          not be a breach of the foregoing covenant for: (i) Selling
          Shareholder, its Affiliates (including the Acquired Company and its
          other Subsidiaries) and their respective officers, directors,
          employees, attorneys, financial advisors, accountants, brokers, agents
          and other representatives to respond to any inquiries about the status
          of the Contemplated Transactions or a previously proposed Competing
          Transaction by indicating that Selling Shareholder is subject to an
          exclusivity agreement and is unable to provide any information or
          entertain any proposals or offers concerning a Competing Transaction
          for as long as that exclusivity agreement remains in effect; or
          (ii) Selling Shareholder and the Acquired Company to effect the
          transactions described in Section 5.2(c). Selling Shareholder shall
          promptly notify Buyer if any Person makes any proposal, offer, inquiry
          or contact with respect to a Competing Transaction; provided that they
          shall have no such notification obligation with respect to any
          inquiries or contacts that are made by any Person to Jefferies &
          Company, Inc. ("Jefferies") concerning the Contemplated Transactions
          or the possibility of a Competing Transaction if Jefferies responds to
          any inquiries about the status of the Contemplated Transactions or a
          previously proposed Competing Transaction by indicating that Selling
          Shareholder is subject to an exclusivity agreement and is unable to
          provide any information or entertain any proposals or offers
          concerning a Competing Transaction for as long as that exclusivity
          agreement remains in effect.
     
      11. Consents
     
          As promptly as practicable after the date of this Agreement, Selling
          Shareholder shall, and shall cause each of the Company and the
          Purchased Subsidiaries, to give all notices specified in Schedule 3.3
          and to use commercially reasonable efforts to obtain all Consents
          specified in Schedule 3.3. All costs incurred in connection with
          giving of such notices and obtaining such Consents shall be borne by
          Selling Shareholder, provided that, notwithstanding any provision of
          this Agreement to the contrary, neither Selling Shareholder nor any of
          its Affiliates shall be liable to Buyer or the Acquired Company for
          any losses or increased costs resulting from any change in the terms
          of any Contract requested in order to procure such Consents.
     
      12. Release and Waiver by Selling Shareholder
     
          Upon consummation of the Closing, Selling Shareholder, on behalf of
          itself and its predecessors, successors, assigns, Affiliates,
          directors, officers, employees, agents and representatives retained
          by, or acting on behalf of, any of them (together with Selling
          Shareholder, the "Selling Shareholder Parties"), hereby forever fully,
          unconditionally and irrevocably releases, remises and discharges Buyer
          and the Acquired Company, and any of their respective predecessors,
          successors, assigns, Affiliates, past and present stockholders,
          directors, officers, employees, agents and representatives retained
          by, or acting on behalf of, any of them (collectively, the "Buyer
          Parties") in each Buyer Party's individual or corporate capacity, from
          any and all actions, causes of action, suits, claims, cross-claims,
          counter-claims, demands, debts, sums of money, offsets, accounts,
          reckonings, bonds, bills, covenants, contracts, controversies,
          promises, judgments, liabilities or obligations of any kind whatsoever
          in law or equity or otherwise (including claims for damages (whether
          compensatory, liquidated, punitive, exemplary or any other damages),
          costs, expenses and attorneys', brokers' and accountants' fees and
          expenses) arising, directly or indirectly, out of or related, directly
          or indirectly, to events, facts, conditions or circumstances existing
          or arising on or prior to the Closing Date, whether known or unknown,
          vested or contingent, suspected or unsuspected, unanticipated as well
          as anticipated and that now exist or may hereafter accrue based on
          matters now unknown as well as known (collectively, "Claims"), that
          any Selling Shareholder Party can, shall or may have against the Buyer
          Parties arising under any local, state or federal law, regulation or
          ordinance or under any public policy, contract or tort, or under
          common law; provided, however, that nothing in this release shall
          impair: (i) Selling Shareholder's rights to take action to enforce
          this Agreement and the Selling Shareholder's Closing Documents, or to
          make claims with respect to fraud in connection with this Agreement,
          at any time following the Closing; (ii) any of the Surviving Affiliate
          Transactions; (iii) subject to Section 5.11 hereof, any obligations of
          the Company or any Purchased Subsidiary to indemnify or advance
          expenses to any of its past or current directors, officers, employees
          or agents under its organizational documents or the general
          corporation law of the state in which it was organized, or any rights
          to coverage under any applicable directors and officers insurance
          policy maintained by it or on its behalf; (iv) any Selling Shareholder
          Party's rights with respect to any third party Claims relating to the
          Acquired Company, including any warranty, product liability, product
          recall, product warning or similar claim with respect to any Product;
          or (v) any obligation of any Selling Shareholder Party to any other
          Selling Shareholder Party. Subject to the proviso in the preceding
          sentence, the Selling Shareholder Parties will not directly or
          indirectly assert any Claim or commence (or cause to be commenced) any
          suit, action, or proceeding of any kind, in any court or before any
          tribunal, against any Buyer Party based upon any Claim.
     
      13. Environmental Permits

     Selling Shareholder shall, at its expense, (i) evaluate whether the
     Acquired Company possesses or is required to possess the Environmental
     Permits described in Schedule 5.13 and (ii) to the extent necessary to
     comply with applicable Environmental Laws, cause the Acquired Company to
     apply for and use its Best Efforts to acquire prior to the Closing any and
     all such required Environmental Permits that it does not possess.

 6.  COVENANTS OF BUYER PRIOR TO CLOSING DATE
      1. Required Approvals
     
         As promptly as practicable after the date of this Agreement, Buyer
         will, and will cause each of its Affiliates to, make all filings
         required by Legal Requirements to be made by them to consummate the
         Contemplated Transactions (including any required filings under the HSR
         Act). Between the date of this Agreement and the Closing Date, Buyer
         will, and will cause each of its Affiliates to: (i) cooperate with
         Selling Shareholder with respect to all filings that Selling
         Shareholder is under any Legal Requirements to make in connection with
         the Contemplated Transactions; and (ii) use its Best Efforts to assist
         Selling Shareholder in obtaining all consents identified in
         Schedule 3.3; provided that this Agreement will not require Buyer to
         dispose of or make any change in any portion of its business to obtain
         a Governmental Authorization.
     
      2. Notifications
     
         Between the date of this Agreement and the Closing Date, Buyer will
         promptly notify Selling Shareholder if Buyer becomes aware of any fact
         or condition that causes or constitutes a breach of any of Buyer's
         representations and warranties set forth in Section 4 as of the date of
         this Agreement, or if Buyer becomes aware of the occurrence of any fact
         or condition that would (except as expressly contemplated by this
         Agreement) cause or constitute a breach of any such representation or
         warranty had such representation or warranty been made as of the time
         of occurrence or discovery of such fact or condition. Between the date
         of this Agreement and the Closing Date, Buyer will also promptly notify
         Selling Shareholder of the occurrence of any breach of any covenant of
         Buyer in this Agreement or of the occurrence of any event that, insofar
         as can be reasonably foreseen, could make the satisfaction of the
         conditions in Section 8 impossible or unlikely to occur by the Closing
         Date.
     
      3. Best Efforts
     
         Between the date of this Agreement and the Closing Date, Buyer will use
         its Best Efforts to cause the conditions in Section 8 to be satisfied.
     
      4. Financing
     
         Buyer will use commercially reasonable efforts (taking into account the
         size and nature of the Contemplated Transactions) to enter into
         definitive agreements providing for the financing of the Contemplated
         Transactions and related expenses, including substitution of the
         letters of credit referred to in Section 2.5(b)(vi), containing terms
         substantially similar to those set forth in the commitment letters
         referred to in Section 4.6 or such other terms as are reasonably
         satisfactory to Buyer, and to obtain on the Closing Date the financing
         contemplated by such definitive financing agreements; provided,
         however, that Buyer shall not be in breach of this Section 6.4 if and
         to the extent that such breach is a result of the Acquired Company's
         failure to comply with the provisions of Section 5.7.
     
      5. Indemnification, Exculpation and Insurance
          a. From the Closing Date until the third anniversary of the Closing
             Date, Buyer shall, or shall cause the Acquired Company to,
             indemnify, defend and hold harmless, to the fullest extent
             permitted under any applicable Legal Requirement and to the same
             extent such Persons are indemnified as of the date hereof by the
             Acquired Company, the individuals who on or prior to the Closing
             Date were directors, officers or employees of the Company or any of
             the Purchased Subsidiaries (collectively, the "Indemnitees") with
             respect to all acts or omissions by them in their capacities as
             such or taken at the request of the Acquired Company at any time
             prior to the Closing Date; provided, that no indemnification shall
             be made to any Indemnitee to the extent it is determined by a court
             of competent jurisdiction that such Indemnitee did not, with
             respect to the matter subject to indemnification hereunder, act in
             good faith and in a manner which he or she reasonably believed to
             be in or not opposed to the best interests of the Acquired Company.
             Buyer agrees that all rights of the Indemnitees to indemnification
             and exculpation from liabilities for acts or omissions occurring at
             or prior to the Closing Date as provided in the respective
             Organizational Documents of the Acquired Company as now in effect
             of the Acquired Company shall survive the Closing Date until the
             third anniversary of the Closing Date and shall continue in full
             force and effect during such time in accordance with their terms.
             Such rights shall not be amended, or otherwise modified in any
             manner that would adversely affect the rights of the Indemnitees in
             the aggregate, unless such modification is required by any Legal
             Requirement. Prior to the Closing, Selling Shareholder shall, at
             its sole cost and expense, purchase an extended reporting period
             endorsement under the Company's existing directors' and officers'
             liability insurance coverage for the Acquired Company's directors
             and officers in a form acceptable to the Company which shall
             provide such directors and officers with coverage for three years
             following the Closing of not less than the existing coverage under,
             and have other terms not materially less favorable to, the insured
             persons than the directors' and officers' liability insurance
             coverage presently maintained by the Company.
          b. The provisions of this Section 6.5: (i) are intended to be for the
             benefit of, and shall be enforceable by, each Indemnitee, his or
             her heirs and his or her representatives; and (ii) are in addition
             to, and not in substitution for, any other rights to
             indemnification or contribution that any such person may have by
             Contract or otherwise. The obligations of Buyer under this
             Section 6.5 shall not be terminated or modified in such a manner as
             to adversely affect any Indemnitee to whom this Section 6.5 applies
             without the consent of the affected Indemnitee (it being expressly
             agreed that the Indemnitees to whom this Section 6.5 applies shall
             be third party beneficiaries of this Section 6.5).
     
      6. Removal of Guarantees and Letters of Credit

     Buyer shall cooperate with Selling Shareholder in connection with the
     removal of Selling Shareholder as a guarantor under the State Agency Loans
     and the letters of credit referenced in Section 2.5(b)(v), and shall cause
     the Acquired Company to provide such assistance and cooperation as Selling
     Shareholder may reasonably request in connection therewith.

 7.  CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

     Buyer's obligation to purchase the Share, to consummate the Contemplated
     Transactions and to take the other actions required to be taken by Buyer at
     the Closing is subject to the satisfaction, at or prior to the Closing, of
     each of the following conditions (any of which may be waived in writing by
     Buyer, in whole or in part):

      1.  Accuracy of Representations
     
          Each of Selling Shareholder's representations and warranties in this
          Agreement must be true and correct in all material respects (except in
          the case of any representation or warranty containing a materiality
          qualifier, in which case it must be true and correct in all respects)
          as of the date of this Agreement and as of the Closing Date as if made
          on the Closing Date, after giving effect to any Disclosure Schedule
          Supplements provided by Selling Shareholder to Buyer in accordance
          with, and subject to the limitations of, Section 5.4.
     
      2.  Selling Shareholder's Performance
           a. Selling Shareholder and, if applicable, the Acquired Company will
              have performed or complied, in all material respects, with all of
              the covenants and obligations that it is required to perform or to
              comply with under this Agreement at or prior to the Closing.
           b. Each document required to be delivered by Selling Shareholder
              pursuant to Section 2.5 must have been delivered and each of the
              other covenants and obligations in Section 5.3 must have been
              performed and complied with by Selling Shareholder in all material
              respects.
     
      3.  Required Consents
     
          Each of the Consents needed by Selling Shareholder to consummate the
          Contemplated Transactions and that are identified in Schedule 3.3 and
          those identified in Schedule 4.3 must have been obtained on terms and
          conditions reasonably satisfactory to Buyer and must be in full force
          and effect, and any applicable waiting period under the HSR Act must
          have expired or otherwise been terminated.
     
      4.  No Claim Regarding Stock Ownership or Sale Proceeds
     
          There must not have been made or threatened by any Person any claim
          asserting that such Person (a) is the holder or the beneficial owner
          of, or has the right to acquire or to obtain beneficial ownership of,
          any stock of, or any other voting, equity, or ownership interest in,
          the Acquired Company, or (b) is entitled to all or any portion of the
          Purchase Price payable for the Share.
     
      5.  Financing
     
          Buyer shall have obtained all of the debt financings on substantially
          the same terms and conditions as are set forth in the Debt Commitment
          Letters.
     
      6.  Lack of Material Adverse Effect
     
          Since the date of this Agreement, no fact, circumstance, development
          or event shall have occurred that, individually or in the aggregate,
          would reasonably be expected to have a Material Adverse Effect.
     
      7.  Termination of Affiliate Transactions
     
          All Terminated Affiliate Transactions shall have been terminated
          pursuant to Section 5.8, on terms and conditions reasonably
          satisfactory to Buyer, and shall be of no further force or effect.
     
      8.  No Prohibition or Litigation
     
          There must not be: (a) any applicable Legal Requirement or any
          injunction or other Order in effect that prohibits the sale of the
          Share by Selling Shareholder to Buyer or any or all of the
          Contemplated Transactions; or (b) any pending or, to Selling
          Shareholder's Knowledge, threatened Proceeding before or by any
          Governmental Authority or by any other Person questioning the legality
          of this Agreement or the consummation of any or all of the
          Contemplated Transactions; provided that Selling Shareholder has used
          its Best Efforts to have any such Order vacated or Proceeding
          dismissed.
     
      9.  Payment, Satisfaction and Discharge of Funded Debt
     
          Buyer shall have received evidence satisfactory to it of the full
          payment, satisfaction and discharge of all Funded Debt (other than the
          State Agency Loans), including payoff letters, on terms and conditions
          reasonably satisfactory to Buyer, from lenders or agreements by such
          lenders to cause releases of all applicable financing statements
          relating to any of the assets, releases of any pledges of the capital
          stock and releases of guaranty obligations of the Acquired Company.
     
      10. Transition Agreements
     
          Selling Shareholder will have executed and delivered: (i) a management
          transition agreement on terms and conditions reasonably acceptable to
          Buyer, including but not limited to the daily operations and
          management of the Acquired Company's facility in Suzhou, China after
          the Closing Date (the "Management Transition Agreement"); (ii) an
          information technology transition services agreement on terms and
          conditions mutually acceptable to Selling Shareholder and Buyer (the
          "IT Transition Services Agreement"); and (iii) a transition services
          agreement on terms and conditions reasonably acceptable to Buyer (the
          "Transition Services Agreement") (together with the Management
          Transition Agreement and the IT Transition Services Agreement, the
          "Transition Agreements").
     
      11. Letter Agreement Evidencing Supply Arrangement
     
          Selling Shareholder will have executed and delivered a letter
          agreement to Buyer providing for the exclusive purchase of
          specifically identified parts by Buyer to an Affiliate of Selling
          Shareholder at a fixed price for a term of three years. The terms and
          conditions of the sale of parts pursuant to this Section 7.11 shall be
          made pursuant to purchase orders issued by an Affiliate of Selling
          Shareholder containing its standard terms and conditions.
     
      12. Assignment of Certain Intellectual Property
     
          Selling Shareholder will have executed and delivered an assignment of
          Intellectual Property on terms and conditions reasonably acceptable to
          Buyer pursuant to which Selling Shareholder assigns to the Acquired
          Company all right, title and interest in and to the Intellectual
          Property set forth in Schedule 7.12; provided, that the use of any
          Intellectual Property not assigned to Buyer prior to Closing shall be
          provided for in the Transition Agreements.
     
      13. Noncompetition Agreement

     Selling Shareholder, Ronald E. Weinberg and Joseph J. Levanduski will have
     executed and delivered the Noncompetition Agreement in form and substance
     reasonably acceptable to Buyer.

 8.  CONDITIONS PRECEDENT TO SELLING SHAREHOLDER'S OBLIGATION TO CLOSE

     Selling Shareholder's obligation to sell the Share, to consummate the
     Contemplated Transactions and to take the other actions required to be
     taken by Selling Shareholder at the Closing is subject to the satisfaction,
     at or prior to the Closing, of each of the following conditions (any of
     which may be waived in writing by Selling Shareholder in whole or in part):

      1. Accuracy of Representations
     
         All of Buyer's representations and warranties in this Agreement must be
         true and correct in all material respects (except in the case of any
         representation or warranty containing a materiality qualifier, in which
         case it must be true and correct in all respects) as of the date of
         this Agreement and as of the Closing Date as if made on the Closing
         Date.
     
      2. Buyer's Performance
          a. Buyer will have performed or complied in all material respects with
             all of the covenants and obligations that it is required to perform
             or to comply with under this Agreement at or prior to the Closing.
          b. Buyer will have delivered each of the documents required to be
             delivered by Buyer pursuant to Section 2.5 and will have paid the
             Purchase Price required by Section 2.5(b)(ii).
     
      3. Required Consents
     
         Each of the Consents needed by Buyer to consummate the Contemplated
         Transactions and that are identified in Schedule 4.3 must have been
         obtained and must be in full force and effect, and any applicable
         waiting period under the HSR Act must have expired.
     
      4. No Prohibition or Litigation
     
         There must not be: (a) any applicable Legal Requirement or any
         injunction or other Order in effect that prohibits the sale of the
         Share by Selling Shareholder to Buyer or any or all of the Contemplated
         Transactions; or (b) any pending or, to Buyer's Knowledge, threatened
         Proceeding before or by any Governmental Authority or by any other
         Person questioning the legality of this Agreement or the consummation
         of any or all of the Contemplated Transactions; provided that Buyer has
         used its Best Efforts to have any such Order vacated or Proceeding
         dismissed.
     
      5. Management Transition Agreement
     
         Buyer will have executed and delivered the Management Transition
         Agreement.
     
      6. Noncompetition Agreement

     Buyer will have executed and delivered the Noncompetition Agreement in form
     and substance reasonably acceptable to Selling Shareholder, Ronald E.
     Weinberg and Joseph J. Levanduski.

 9.  ADDITIONAL COVENANTS
      1. Tax Matters
     
         Buyer and Selling Shareholder agree to furnish or cause to be furnished
         to each other, upon request, as promptly as practicable, such
         information (including access to books, records, computer files and
         personnel) and assistance relating to the Acquired Company as is
         reasonably necessary for the filing of any Tax Return, for the
         preparation for any audit or for the prosecution or defense of any
         Proceeding with respect to Taxes.
     
      2. Records Retention
     
         Subject to Selling Shareholder's confidentiality obligations hereunder,
         from the Closing Date until the fifth anniversary of the Closing Date,
         Buyer agrees to cause the Acquired Company to furnish to Selling
         Shareholder, upon request, as promptly as practicable, such information
         (including access to books, records, computer files and personnel) and
         assistance relating to the Acquired Company as is reasonably necessary
         for the filing of any Tax Return, for the preparation for any audit or
         for the prosecution or defense of any Proceeding with respect to Taxes.
         After the fifth anniversary of the Closing Date, Buyer agrees not to
         destroy or dispose of any such books, records or computer files without
         providing Selling Shareholder with reasonable notice and opportunity to
         take possession of all or part thereof.
     
      3. Use of Name and Marks
          a. Buyer agrees that, following the Closing, it shall have no right,
             title or interest in or to the name "Hawk" and the other names and
             marks and Domain Names listed on Schedule 9.3(a) (collectively, the
             "Restricted Marks") other than the rights granted pursuant to
             Section 9.3(b). Buyer agrees that, following the Closing, it will
             not, and will cause the Acquired Company to not, at any time hold
             itself out as having any current affiliation with Selling
             Shareholder or any of its Affiliates.
          b. As promptly as practicable but in no event later than six months
             following the Closing Date unless otherwise agreed to by Selling
             Shareholder, Buyer shall remove, strike over or otherwise
             obliterate all references to the Restricted Marks from all
             materials including any vehicles, business cards, schedules,
             stationery, packaging materials, displays, signs, promotional
             materials, manuals, forms, Web sites, computer software and other
             materials. Selling Shareholder hereby grants Buyer a limited,
             non-exclusive, world-wide, royalty free license to use the
             Restricted Marks for the term of six months following the Closing
             Date on the terms and conditions set forth in this Section 9.3.
             Buyer agrees that use of the Restricted Marks during the period
             authorized by this Section 9.3(b) shall be: (i) only with respect
             to inventories of packaging, labels, sales literature and other
             materials, and signage and other displays, existing as of the
             Closing Date; (ii) in a manner substantially the same as such Marks
             were used prior to the Closing Date; and (iii) in connection with
             goods or services that are at a level of quality equal to, or
             greater than, the quality of goods and services with respect to
             which the Restricted Marks were used by Selling Shareholder prior
             to the Closing Date.
          c. Buyer agrees: (i) not to contest the ownership or validity of any
             rights of Selling Shareholder or any of its Affiliates in or to the
             Restricted Marks; (ii) that the Restricted Marks are the sole
             property of Selling Shareholder or its Affiliates, and Buyer will
             do nothing inconsistent with such ownership; and (iii) not to
             register or seek to register any Mark that is confusingly similar
             to a Restricted Mark.
     
      4. Employment and Employee Benefits
          a. Buyer shall cause the Acquired Company, for a period of not less
             than 91 days after the Closing Date to continue the employment of
             all or substantially all of the persons actively employed by the
             Acquired Company as of the time immediately prior to the Closing
             (collectively, the "Continuing Employees"), at salary or hourly
             wage rates (as the case may be) not less than the salary or hourly
             wage rates in effect as of the time immediately prior to the
             Closing; provided that the foregoing shall not be construed to
             limit the ability of Buyer, the Acquired Company or any of their
             Affiliates to terminate the employment of any employee (including
             any Continuing Employee) at any time and for any or no reason.
          b. On or before the Closing Date Selling Shareholder shall provide
             Buyer with a list of employee layoffs, by location, implemented by
             the Acquired Company in the 90-day period preceding the Closing
             Date.
          c. Buyer shall cause all its and its Affiliate's welfare benefit plans
             (including medical, dental, vision, life insurance and short-term
             and long-term disability benefit plans) in which Continuing
             Employees are eligible to participate following the Closing to:
             (i) in the plan year in which the Closing Date occurs waive all
             limitations as to preexisting conditions, exclusions and waiting
             periods with respect to participation and coverage requirements
             applicable to the Continuing Employees and their covered dependents
             under such plans (except to the extent such conditions, exclusions
             or waiting periods would apply under the Acquired Company's or
             Selling Shareholder's plans as in existence prior to the Closing);
             and (ii) provide each Continuing Employee and his or her covered
             dependents with credit for any co-payments and deductibles paid
             prior to Closing in satisfying any applicable deductible or
             out-of-pocket requirements or limitations under such plans in the
             plan year in which the Closing Date occurs. In connection with the
             Continuing Employees' participation in any employee benefit plan,
             program or arrangement maintained by Buyer or any of its
             Affiliates, Buyer shall cause the Continuing Employees to receive
             credit for all periods of employment or service with the Acquired
             Company (including service with predecessor employers, where such
             credit was provided by the Acquired Company) prior to the Closing
             Date for purposes of determining eligibility service and vesting
             service, to the extent such credit does not result in a duplication
             of benefits and to the extent credit as of the Closing Date was
             recognized under an analogous Company Plan. Buyer shall also cause
             the Acquired Company to provide the vacation time and sick leave
             benefits due and accrued to the Continuing Employees as of the
             Closing Date.
          d. Subject to the last sentence of this Section 9.4(d), Selling
             Shareholder shall assume, retain and be solely responsible for all
             obligations and liabilities relating to or at any time arising
             under or in connection with any Company Plan or Company Other
             Benefit Obligation or any other "employee benefit plan" (as defined
             in ERISA Section 3(3)) or other benefit plan, program, agreement or
             arrangement of any kind at any time maintained, sponsored or
             contributed or required to be contributed to by Selling
             Shareholder, the Company, any of the Purchased Subsidiaries, or any
             ERISA Affiliate, or with respect to which Selling Shareholder, the
             Company, any of the Purchased Subsidiaries, or any ERISA Affiliate
             has any current or potential liability or obligation. Selling
             Shareholder hereby agrees that any current or former employee of
             the Company or any Purchased Subsidiary who (i) as of the Closing
             Date is receiving short-term disability benefits and who
             subsequently becomes eligible to receive long-term disability
             benefits, or (ii) as of the Closing Date is receiving long-term
             disability benefits, shall become eligible or continue to be
             eligible, as applicable, to receive long-term disability benefits
             under Selling Shareholder's long-term disability plan unless and
             until such individual is no longer disabled. After the Closing,
             Buyer shall assume and be solely responsible for all liabilities
             and obligations in connection with claims made by or on behalf of
             Continuing Employees in respect of severance pay, salary
             continuation and similar obligations relating to the termination or
             alleged termination after the Closing of any Continuing Employee's
             employment with the Acquired Company, including the stay bonuses
             and other severance benefits described in the Contracts as set
             forth in Schedule 3.8(g), except as otherwise specifically agreed
             between Buyer and any Continuing Employee after the Closing.
          e. Selling Shareholder shall, no later than 45 days following the
             Closing Date, make pro-rated matching contributions to the Hawk
             Corporation 401(k) Retirement Plan (the "Selling Shareholder 401(k)
             Plan") on behalf of all Continuing Employees for the plan year or
             portion thereof ending on the Closing Date, and shall ensure that
             the vested interest under the Selling Shareholder 401(k) Plan for
             each Continuing Employee is 100%. Prior to the Closing Date,
             Selling Shareholder shall: (i) make the 2006 profit sharing
             contribution to the Selling Shareholder 401(k) Plan for all
             Continuing Employees; (ii) cause the Company to accrue, but shall
             have no obligation to cause the Company to make and the Company
             shall not make, a 2007 profit sharing contribution to the Selling
             Shareholder 401(k) Plan for all Continuing Employees for the period
             from January 1, 2007 through the Closing Date; and (iii) cause the
             Company to accrue, but shall have no obligation to cause the
             Company to pay and the Company shall not pay, salaried incentive
             compensation payable with respect to all Continuing Employees for
             the period from January 1, 2007 through the Closing Date.
          f. Nothing contained in this Agreement, express or implied: (i) shall
             be construed to establish, amend, or modify any benefit plan,
             program, agreement or arrangement; (ii) shall alter or limit the
             ability of the Buyer, the Company, the Purchased Subsidiaries or
             any of their Affiliates to amend, modify or terminate any benefit
             plan, program, agreement or arrangement at any time assumed,
             established, sponsored or maintained by any of them; (iii) is
             intended to confer upon any current or former employee any right to
             employment or continued employment for any period of time by reason
             of this Agreement, or any right to a particular term or condition
             of employment; or (iv) is intended to confer upon any Person
             (including employees, retirees, or dependents or beneficiaries of
             employees or retirees) any other rights as a third-party
             beneficiary of this Agreement.
     
      5. Mail
     
         To the extent any mail and other communications received by Buyer and
         addressed or directed to Selling Shareholder or the Acquired Company
         relating to pre-Closing matters, Buyer hereby agrees to promptly
         forward such mail or communication to Selling Shareholder. To the
         extent any mail and other communications received by Selling
         Shareholder and addressed or directed to Buyer or the Acquired Company
         relating to post-Closing matters, Selling Shareholder hereby agrees to
         promptly forward such mail or communication to Buyer or the Acquired
         Company, as appropriate.
     
      6. Insurance Matters
          a. From and after the Closing: (i) the Company and each Purchased
             Subsidiary will have the right to assert claims (and Selling
             Shareholder will provide the Acquired Company with commercially
             reasonable assistance in asserting claims) under the Policies for
             any loss, liability or damage of the Acquired Company arising out
             of insured incidents occurring on or prior to the Closing Date; and
             (ii) the Company and each Purchased Subsidiary will have the right
             to continue to prosecute claims (and Seller will provide the
             Acquired Company with commercially reasonable assistance in
             connection therewith) for any loss, liability or damage of the
             Acquired Company properly asserted with the insurance carrier prior
             to the Closing Date under the Policies arising out of insured
             incidents occurring prior to the Closing Date.
          b. Selling Shareholder shall remain responsible for payments with
             respect to any applicable deductibles, retentions, self-insurance
             provisions or any similar payment or reimbursement obligations of
             Selling Shareholder or any of its Affiliates under the Policies in
             respect of claims asserted pursuant to Section 9.6(a).
     
      7. Workers' Compensation Matters

     Selling Shareholder shall retain and be solely responsible for all workers'
     compensation obligations and liabilities relating to employees of the
     Acquired Companies who as of the Closing Date are on workers' compensation
     leave or otherwise receiving workers' compensation benefits, or who, after
     the Closing Date, become eligible for workers' compensation benefits, as a
     result of claims based on events occurring before the Closing Date. After
     the Closing, the employment reinstatement rights of any such employees
     shall be governed by applicable law; provided, however, that Buyer will
     make commercially reasonable efforts to re-employ any such employees who
     present themselves for reinstatement after the Closing Date (but will not
     be required to create any positions not otherwise available), and will
     otherwise cooperate with the reasonable requests of Selling Shareholder
     relating to the administration of all such pre-Closing workers compensation
     claims.

 10. INDEMNIFICATION
      1. Survival
     
         The representations and warranties in this Agreement, the Schedules,
         the Disclosure Schedule Supplements, the certificates delivered
         pursuant to Sections 2.5(a)(i) and 2.5(b)(i) and any other certificate
         delivered pursuant to this Agreement and, except as otherwise
         specifically provided herein, the covenants in this Agreement shall
         survive the Closing and continue in full force and effect until
         June 30, 2008 and shall be of no further force and effect thereafter,
         except that: (a) the representations and warranties with respect to
         organization, authority, title to the Share, due execution and
         delivery, enforceability, capitalization, brokers and Affiliate
         transactions, as set forth in Sections 3.1, 3.2, 3.4, 3.19 and 3.27,
         respectively, shall survive the Closing indefinitely; (b) the
         representations and warranties with respect to Taxes and Employee
         Benefits, as set forth in Sections 3.7 and 3.8, respectively, shall
         survive the Closing for 30 days following the applicable limitation
         period imposed by law; and (c) the representations and warranties with
         respect to Environmental Matters, as set forth in Section 3.13, shall
         survive the Closing for a period of four years. Notwithstanding the
         foregoing, a claim for breach of any representations and warranties
         contained in any such agreements, schedules, certificates or other
         documents based on allegations of actual fraud or intentional
         misrepresentation may be made at any time subject to applicable
         limitation periods imposed by law.
     
      2. Indemnification and Payment of Damages by Selling Shareholder
     
         Subject to the limitations set forth in this Section 10, Selling
         Shareholder shall indemnify and hold harmless Buyer and its
         Representatives (collectively, the "Buyer Indemnified Persons") from
         and against, and shall pay to the Buyer Indemnified Persons the amount
         of, any loss, liability, claim, damage or expense, including costs of
         reasonable attorneys' fees and all other amounts paid in investigation,
         defense or settlement of the foregoing (collectively, "Damages"),
         arising, directly or indirectly, from or in connection with:
     
         (a) any breach of any representation or warranty (in each case, without
         giving effect to any materiality qualifiers (whether qualitative or
         quantitative) or any Material Adverse Effect qualifiers contained
         therein) made by Selling Shareholder in this Agreement or the Schedules
         (after giving full effect to any Disclosure Schedule Supplement
         provided by Selling Shareholder to Buyer in accordance with, and
         subject to the limitations of, Section 5.4);
     
         (b) any breach by Selling Shareholder (and, if applicable with respect
         to pre-Closing matters, the Acquired Company) of any covenant or
         obligation of Selling Shareholder in this Agreement;
     
         (c) any claim against or affecting the Acquired Company that, if
         successful, would give rise to or constitute a breach of (i) any of the
         representations or warranties on the part of Selling Shareholder
         referred to in clause (a) above, or (ii) any of the covenants of
         Selling Shareholder referred to in clause (b) above;
     
         (d) any liabilities associated with the transfer of ownership of the
         capital stock of Hawk Motors, Inc., Hawk Motors de Mexico, S. de R.L.
         de C.V. and Hawk Mauritius Ltd. from Helsel, Inc. to Wellman Products
         Group, Inc., the formation of a new Chinese entity to own and operate
         the assets of the Acquired Company in China or the transfer of such
         assets to that entity as contemplated by Section 5.2(c) and Annex B;
     
         (e) to the extent not included in the Actual Net Working Capital
         calculation, any liabilities or obligations for Pre-Closing Taxes of
         the Acquired Company (including any such liabilities arising as a
         result of any pending or future audits thereof);
     
         (f) any liabilities or obligations of Selling Shareholder or the
         Acquired Company arising under, pursuant to or in connection with the
         WARN Act relating to occurrences before the Closing Date;
     
         (g) except as otherwise provided in Section 9.4(d), any liabilities or
         obligations of the Acquired Company at any time (i) arising under
         Title IV of ERISA or IRC Section 412 or (ii) arising under or in
         connection with any Company Plan or Company Other Benefit Obligation;
     
         (h) liabilities with respect to any applicable deductibles, retentions,
         self-insurance provisions or any similar payment or reimbursement
         obligations of Selling Shareholder or any of its Affiliates under any
         of its Policies, including any claims by employees of the Acquired
         Company accruing on or prior to the Closing Date under Selling
         Shareholder's insured or self-insured workers' compensation, medical
         benefit or other Plans or Policies; and
     
         (i) any costs or expenses incurred by the Acquired Company after the
         Closing to obtain any necessary Environmental Permits pursuant to
         Section 5.13.
     
      3. Indemnification and Payment of Damages by Buyer
     
         Subject to the limitations set forth in this Section 10, Buyer shall
         indemnify and hold harmless Selling Shareholder and its Representatives
         (collectively, the "Seller Indemnified Persons") from and against, and
         shall pay to the Seller Indemnified Persons the amount of, any Damages
         arising, directly or indirectly, from or in connection with:
     
         (a) any breach of any representation or warranty made by Buyer in this
         Agreement;
     
         (b) any breach by Buyer of any covenant or obligation of Buyer in this
         Agreement;
     
         (c) any claim against or affecting Selling Shareholder that, if
         successful, would give rise to or constitute a breach of (i) any of the
         representations or warranties on the part of Buyer referred to in
         clause (a) above, or (ii) any of the covenants of Buyer referred to in
         clause (b) above;
     
         (d) any liabilities or obligations relating to occurrences following
         the Closing arising under, pursuant to or in connection with the WARN
         Act or the failure to offer or continue employment of employees
         required under Section 9.4, including any employment discrimination
         claims; and
     
         (e) any amounts required to be paid by Selling Shareholder, after the
         Closing Date with respect to facts or circumstances occurred after the
         Closing Date, under its guarantees of the State Agency Loans.
     
      4. Damages
     
         The term "Damages" is not limited to matters asserted by third parties
         against a Buyer Indemnified Person or Seller Indemnified Person (each,
         an "Indemnified Person"), but includes Damages incurred or sustained by
         the Indemnified Person in the absence of third party claims. The term
         "Damages" includes actual damages, and solely with respect to matters
         asserted by third parties against an Indemnified Person, consequential,
         special, punitive or exemplary damages. No Indemnified Person shall
         have any right to indemnification under this Section 10 with respect to
         consequential, special, punitive or exemplary damages unless such
         damages were incurred or sustained by third parties that seek to
         recover such damages from such Indemnified Person.
     
      5. Limitations on Indemnification
     
         (a) Subject to Section 10.5(c), no claim for indemnification under this
         Section 10 shall be made by any Buyer Indemnified Person, and Selling
         Shareholder shall have no liability or obligation to pay any amount,
         for indemnification or otherwise, with respect to the matters described
         in Section 10.2 until the total of all Damages with respect to such
         matters exceeds $901,000 in the aggregate, and then only for the amount
         by which such Damages exceed $901,000 in the aggregate (other than with
         respect to a breach of its representation and warranty in
         Section 3.15(b), in which event the liability and obligation of Selling
         Shareholder shall not be so limited); provided, however, that, subject
         to Section 10.5(c), in no event shall the aggregate indemnification
         liability of Selling Shareholder pursuant to its indemnification
         obligations under this Agreement exceed $9,010,000 (other than with
         respect to a breach of any of its representations and warranties in
         Section 3.13, with respect to which the aggregate indemnification
         liability of Selling Shareholder shall not exceed $22,525,000).
     
         (b) Notwithstanding anything in this Agreement to the contrary, but
         subject to the limitations set forth in Section 10.5(a), any liability
         or obligation of Selling Shareholder to pay any amount, for
         indemnification or otherwise, to any Buyer Indemnified Person for any
         Damages arising from or in connection with the matters described in
         Section 10.2 shall be reduced by any insurance proceeds actually
         received by such Buyer Indemnified Person with respect to such Damages
         under any insurance policies.
     
         (c) Notwithstanding anything to the contrary in this Agreement, the
         following claims shall not be subject to any of the limitations set
         forth in Section 10.5(a): (i) claims for indemnification based on
         allegations of actual fraud or intentional misrepresentation or willful
         misconduct; (ii) claims under Section 10.2(a) with respect to any of
         the representations and warranties set forth in clause (a) of
         Section 10.1, Section 3.7 and, solely with respect to any current or
         former Pension Plan of the Company or any Purchased Subsidiary,
         Section 3.8; or (iii) claims under Section 10.2(b) (excluding any
         claims relating to any breach of Sections 5.2(a) or 5.2(b)) or
         Section 10.2(d), 10.2(e) 10.2(f), 10.2(g), 10.2(h) or 10.2(i);
     
         (d) Absent fraud, the maximum aggregate indemnification liability of
         Selling Shareholder pursuant to its indemnification obligations under
         this Agreement, including Section 10.5(c), shall not exceed the
         Adjusted Purchase Price.
     
         (e) Selling Shareholder shall have no obligation to indemnify any Buyer
         Indemnified Person with respect to Damages for the conduct of any
         environmental remediation with respect to any conditions of soil or
         groundwater contamination which are identified as a result of any
         sampling of soil or groundwater that is conducted for purposes of
         triggering an indemnification claim hereunder and not for any
         legitimate business or environmental purpose unrelated to the
         availability of indemnification.
     
      6. Effect of Knowledge
     
         Except as otherwise specifically provided in Section 4.10, the
         representations, warranties and covenants contained in this Agreement
         or in any certificate delivered in connection with this Agreement shall
         in no event be affected by any investigation, inquiry or examination
         made for or on behalf of any party, or the knowledge of any party or
         its Representatives or the acceptance by any party of any certificate
         or opinion hereunder.
     
      7. Procedure for Indemnification--Third Party Claims
          a. If any third party notifies any Indemnified Person with respect to
             any matter that may give rise to a claim for indemnification under
             this Agreement (a "Third Party Claim"), then written notice thereof
             shall be given to the Persons required to make such indemnification
             (each, an "Indemnifying Party," and collectively, the "Indemnifying
             Parties") as promptly as practicable. The failure of any
             Indemnified Person to give timely notice hereunder shall not affect
             rights to indemnification hereunder, except to the extent that the
             Indemnifying Parties are actually and materially prejudiced by such
             failure or except to the extent that such notice is received after
             the expiration of the applicable survival period provided in
             Section 10.1. After such notice, if the Indemnifying Parties shall
             acknowledge in writing to the Indemnified Person that the
             Indemnifying Parties shall be fully responsible hereunder in
             connection with such Third Party Claim, then such Indemnifying
             Parties shall be entitled, if they so elect at their own cost, risk
             and expense: (i) to take control of the defense and investigation
             of such lawsuit or action; (ii) to employ and engage attorneys of
             their own choice to handle and defend the same unless the named
             parties to such action or proceeding include both an Indemnifying
             Party and the Indemnified Person and the Indemnified Person has
             been advised by counsel that there may be one or more legal
             defenses available to such Indemnified Person that are different
             from or additional to those available to the Indemnifying Parties,
             in which event the Indemnified Person shall be entitled, at the
             Indemnifying Parties' cost, risk and expense, to separate counsel
             of its own choosing; and (iii) to compromise or settle such Third
             Party Claim, which compromise or settlement shall be made only with
             the written consent of the Indemnified Person, which consent shall
             not be unreasonably withheld, conditioned or delayed. The
             Indemnified Person shall cooperate in all reasonable respects with
             the Indemnifying Parties and their attorneys in the investigation,
             trial and defense of such Third Party Claim and any appeal arising
             therefrom; provided, however, that the Indemnified Person may, at
             its own cost, participate in the investigation, trial and defense
             of such Third Party Claim and any appeal arising therefrom. The
             parties shall cooperate with each other in any notifications to
             insurers.
          b. If (i) the Indemnifying Parties fail to assume the defense of such
             Third Party Claim within 15 days after receipt of the notice of the
             Third Party Claim by the Indemnified Parties (or, if shorter,
             within 15 days of the date by which an answer must be made),
             (ii) the claim seeks an injunction or equitable relief against the
             Indemnified Person or (iii) the appropriate court rules, upon
             petition by the Indemnified Person, that the Indemnifying Parties
             failed or are failing to vigorously prosecute or defend such Third
             Party Claim, then the Indemnified Person against which such Third
             Party Claim has been asserted will (upon delivering notice to such
             effect to the Indemnifying Parties) have the right to undertake, at
             the Indemnifying Parties' cost, risk and expense, the defense,
             compromise or settlement of such Third Party Claim on behalf of and
             for the account and risk of the Indemnifying Parties; provided,
             however, that such Third Party Claim shall not be compromised or
             settled without the written consent of the Indemnifying Parties,
             which consent shall not be unreasonably withheld, conditioned or
             delayed. If the Indemnified Person assumes the defense of the Third
             Party Claim, the Indemnified Person will keep the Indemnifying
             Parties reasonably informed of the progress of any such defense,
             compromise or settlement.
          c. The Indemnifying Parties shall be liable for any settlement of any
             Third Party Claim effected pursuant to and in accordance with this
             Section 10.7 and for any final judgment (subject to any right of
             appeal), and the Indemnifying Parties shall indemnify and hold
             harmless an Indemnified Person from and against any Damages by
             reason of such settlement or judgment.
     
      8. Procedure for Indemnification--Other Claims
     
         If a claim for Damages is to be made by an Indemnified Person, the
         party claiming such indemnification shall give written notice to the
         Indemnifying Person or Persons as soon as practicable after the
         Indemnified Person becomes aware of any fact, condition or event which
         may give rise to Damages for which indemnification may be sought under
         this Section 10. Any failure to submit any such notice of claim to the
         Indemnifying Party shall not relieve any Indemnifying Party of any
         liability hereunder, except to the extent such Indemnifying Party is
         actually and materially prejudiced by such failure or except to the
         extent that such notice is received after the expiration of the
         applicable survival period provided in Section 10.1. The Indemnifying
         Party shall be deemed to have accepted the notice of claim and to have
         agreed to pay the Damages at issue if the Indemnifying Party does not
         send a notice of disagreement to the Indemnified Person within 30 days
         after receiving the notice of claim. In the case of a disputed claim,
         the Indemnified Person and the Indemnifying Parties shall use
         commercially reasonable efforts to resolve the matter internally on an
         expeditious basis.
     
      9. Exclusive Remedy

     Except as otherwise specifically provided in this Agreement or for actions
     based on allegations of fraud or intentional misrepresentation, the parties
     hereto acknowledge and agree that from and after the Closing, the
     indemnification provisions in this Section 10 shall be the exclusive remedy
     of the parties for monetary damages with respect to breaches of this
     Agreement.

 11. TERMINATION
      1. Termination Events
     
         This Agreement may, by written notice given at or prior to the Closing,
         be terminated:
     
          a. by Selling Shareholder if Buyer has committed a material breach of
             any provision of this Agreement such that the conditions set forth
             in Section 8.1 or Section 8.2, as the case may be, would not be
             satisfied as of such time and such breach has not been waived by
             Selling Shareholder or corrected to the reasonable satisfaction of
             Selling Shareholder within ten Business Days after Selling
             Shareholder delivers written notice of the breach to Buyer;
             provided, that the right to terminate this Agreement pursuant to
             this Section 11.1(a) shall not be available to Selling Shareholder
             if the failure of Selling Shareholder to fulfill any obligation
             under this Agreement has been the primary cause of such breach by
             Buyer;
          b. by Buyer if Selling Shareholder has committed a material breach of
             any provision of this Agreement such that the conditions set forth
             in Section 7.1 or Section 7.2, as the case may be, would not be
             satisfied as of such time and such breach has not been waived by
             Buyer or corrected to the reasonable satisfaction of Buyer within
             ten Business Days after Buyer delivers written notice of the breach
             to Selling Shareholder; provided, that the right to terminate this
             Agreement pursuant to this Section 11.1(b) shall not be available
             to Buyer if the failure of Buyer to fulfill any obligation under
             this Agreement has been the primary cause of such breach by Selling
             Shareholder;
          c. by mutual consent of Buyer and Selling Shareholder; or
          d. by either Buyer or Selling Shareholder if the Closing has not
             occurred (other than as a result of the failure of any party
             seeking to terminate this Agreement to comply fully with its
             obligations under this Agreement) on or before February 28, 2007,
             or such later date as the parties may agree upon.
     
      2. Effect of Termination

     If this Agreement is terminated pursuant to Section 11.1, then all further
     obligations of the parties under this Agreement will terminate and there
     will be no liability or continuing obligation on the part of any party
     hereto; provided, however, that notwithstanding the foregoing, nothing
     herein contained shall relieve any party hereto from any liability
     resulting from or arising out of any breach of any agreement or covenant
     hereunder prior to such termination; and provided further, however, that
     notwithstanding the foregoing, the terms of Section 2.2(b), this
     Section 11.2, Section 12 and that certain Confidentiality Agreement between
     the Company and Saw Mill Capital, L.L.C. ("Saw Mill") dated August 7, 2006
     (the "Confidentiality Agreement") shall survive any termination of this
     Agreement, whether in accordance with Section 11.1 or otherwise. The
     Confidentiality Agreement shall remain in full force and effect in
     accordance with its terms and the parties agree that Selling Shareholder
     has the right to enforce the Confidentiality Agreement against Saw Mill,
     Buyer or any Affiliate of Buyer pursuant to its terms; provided, however,
     that the term Confidential Information (as such term is defined in the
     Confidentiality Agreement) shall not include any information related to the
     Acquired Company.

 12. GENERAL PROVISIONS
      1.  Expenses
     
          Except as otherwise expressly provided in this Agreement, each party
          to this Agreement will bear its respective expenses incurred in
          connection with the preparation, execution and performance of this
          Agreement and the consummation of the Contemplated Transactions,
          including all fees and expenses of its Representatives. Selling
          Shareholder will pay, and indemnify and hold Buyer harmless from, all
          amounts payable to Jefferies in connection with this Agreement and the
          Contemplated Transactions. Buyer will pay any HSR Act filing fee.
     
      2.  Public Announcements
     
          Any public announcement or similar publicity with respect to this
          Agreement or the Contemplated Transactions will be issued, if at all,
          at such time and in such manner as Buyer and Selling Shareholder may
          mutually determine unless, in the sole judgment of Selling
          Shareholder, disclosure is otherwise required by applicable Legal
          Requirements or by the applicable rules of any stock exchange on which
          Selling Shareholder lists securities. Unless consented to in advance
          or required by any applicable Legal Requirements, Buyer and Selling
          Shareholder shall keep this Agreement strictly confidential and may
          not make any disclosure of this Agreement to any other Person other
          than their respective Representatives. Selling Shareholder and Buyer
          will consult with each other concerning the means by which the
          Acquired Company's employees, customers and suppliers and others
          having dealings with the Acquired Company will be informed of the
          Contemplated Transactions.
     
      3.  Confidentiality
     
          Each party will maintain in confidence, and will cause its respective
          Representatives to maintain in confidence and not use to the detriment
          of any other party or the Acquired Company, any and all written, oral
          or other information obtained from or on behalf of another party or
          the Acquired Company in connection with this Agreement or the
          Contemplated Transactions, unless (a) such information is already
          known to such party or to others not bound by a duty of
          confidentiality or such information becomes publicly available through
          no violation of this Agreement or the Confidentiality Agreement;
          (b) the use of such information is necessary or appropriate in making
          any filing or obtaining any consent or approval required for the
          consummation of the Contemplated Transactions; or (c) the disclosure
          or use of such information is required pursuant to any applicable
          Legal Requirement. If the Contemplated Transactions are not
          consummated, then each party will return or destroy the written
          confidential information of any other party at the written request of
          such other party.
     
      4.  Notices
     
          All notices, consents, waivers and other communications under this
          Agreement must be in writing and will be deemed to have been duly
          given when (a) delivered by hand (with written confirmation of
          receipt); (b) sent by facsimile (with written confirmation of receipt
          by the transmitting equipment); or (c) received by the addressee, if
          sent by a nationally recognized overnight delivery service (receipt
          requested and costs prepaid), in each case to the appropriate
          addresses and facsimile numbers set forth below (or to such other
          addresses and facsimile numbers as a party may designate by notice to
          the other parties):
     
          Selling Shareholder: Hawk Corporation
     
          200 Public Square, Suite 1500
     
          Cleveland, Ohio 44114
     
          Facsimile No.: 216-861-4546
     
          Attn: Joseph J. Levanduski
     
          With a copy to: Kohrman Jackson & Krantz P.L.L.
     
          1375 East Ninth Street, 20th Floor
     
          Cleveland, Ohio 44114
     
          Facsimile No.: 216-621-6536
     
          Attn: Marc C. Krantz, Esq.
     
          Buyer: PCG Holdings Group Inc.
     
          c/o Saw Mill Capital, L.L.C.
     
          555 Pleasantville Road
     
          South Building, Suite 220
     
          Briarcliff Manor, New York 10510
     
          Facsimile No.: (914) 741-9099
          Attn: Scott A. Budoff
     
          With a copy to: Kirkland & Ellis LLP
     
          Citigroup Center
     
          153 East 53rd Street
     
          New York, New York 10022
     
          Facsimile No.: (212) 446-4900
     
          Attn: Frederick Tanne
          Christopher Torrente
     
      5.  Further Assurances
     
          The parties agree to (a) furnish upon request to each other such
          further information; (b) execute and deliver to each other such other
          documents; and (c) do such other acts and things, all as any other
          party may reasonably request for the purpose of carrying out the
          intent of this Agreement and the documents referred to in this
          Agreement.
     
      6.  Amendment and Waiver
     
          This Agreement may not be amended except by a written agreement
          executed by the party against whom the amendment is sought to be
          enforced. The rights and remedies of the parties to this Agreement are
          cumulative and not alternative. Neither the failure nor any delay by
          any party in exercising any right, power or privilege under this
          Agreement or the documents referred to in this Agreement will operate
          as a waiver of such right, power or privilege, and no single or
          partial exercise of any such right, power or privilege will preclude
          any other or further exercise of such right, power or privilege or the
          exercise of any other right, power or privilege. To the maximum extent
          permitted by applicable law, (a) no claim or right arising out of this
          Agreement or the documents referred to in this Agreement can be
          discharged by one party, in whole or in part, by a waiver or
          renunciation of the claim or right unless in writing signed by the
          other party; (b) no waiver that may be given by a party will be
          applicable except in the specific instance for which it is given; and
          (c) no notice to or demand on one party will be deemed to be a waiver
          of any obligation of such party or of the right of the party giving
          such notice or demand to take further action without notice or demand
          as provided in this Agreement or the documents referred to in this
          Agreement.
     
      7.  Successors and Assigns
     
          No party may assign any of its rights under this Agreement without the
          prior consent of the other parties. This Agreement will apply to, be
          binding in all respects upon and inure to the benefit of the
          successors and permitted assigns of the parties. Nothing expressed or
          referred to in this Agreement will be construed to give any Person
          other than the parties to this Agreement any legal or equitable right,
          remedy or claim under or with respect to this Agreement or any
          provision of this Agreement. Notwithstanding the foregoing, Buyer may,
          without the prior written consent of the other parties hereto,
          (a) assign any or all of its rights hereunder to one or more of its
          Affiliates, (b) designate one or more of its Affiliates to perform its
          obligations hereunder or (c) assign its rights, but not its
          obligations, under this Agreement to any of its financing sources.
     
      8.  Severability
     
          If any provision of this Agreement is held invalid or unenforceable by
          any court of competent jurisdiction, the other provisions of this
          Agreement will remain in full force and effect. Any provision of this
          Agreement held invalid or unenforceable only in part or degree will
          remain in full force and effect to the extent not held invalid or
          unenforceable.
     
      9.  No Recourse
     
          No past, present or future director, officer, employee, incorporator,
          member, partner, shareholder, Affiliate or Representative of Selling
          Shareholder or the Acquired Company or any of its respective
          Affiliates shall have any liability for any obligations or liabilities
          of Selling Shareholder or the Acquired Company under this Agreement of
          or for any claim based on, in respect of, or by reason of, the
          Contemplated Transactions.
     
      10. Time of Essence
     
          With regard to all dates and time periods set forth or referred to in
          this Agreement, time is of the essence.
     
      11. Governing Law
     
          This Agreement will be governed by, construed under and interpreted in
          accordance with the laws of the State of Delaware, without regard to
          conflicts of laws principles that would require the application of the
          law of any other state or jurisdiction.
     
      12. Jurisdiction; Service of Process
     
          Any Proceeding arising out of or relating to this Agreement or any of
          the Contemplated Transactions shall be brought in any court of
          competent jurisdiction in the State of Delaware, and each of the
          parties irrevocably submits to the exclusive jurisdiction of each such
          court in any such Proceeding, waives any objection it may now or
          hereafter have to venue or to convenience of forum, agrees that all
          claims in respect of the Proceeding shall be heard and determined only
          in any such court and agrees not to bring any Proceeding arising out
          of or relating to this Agreement or any of the Contemplated
          Transactions in any other court. The parties agree that either or both
          of them may file a copy of this Section with any court as written
          evidence of the knowing, voluntary and bargained agreement between the
          parties irrevocably to waive any objections to venue or to convenience
          of forum. Process in any Proceeding referred to in the first sentence
          of this Section may be served on any party anywhere in the world by
          following the procedures for delivery of notices that are set forth in
          Section 12.4.
     
          
          Waiver of Jury Trial
     
          Each of the parties hereby irrevocably waives, to the fullest extent
          permitted by law, all rights to trial by jury in any Proceeding
          (whether based upon contract, tort or otherwise) arising out of or
          relating to this Agreement or any of the Contemplated Transactions.
     
      13. Entire Agreement
     
          This Agreement, the other Selling Shareholder's Closing Documents, the
          Confidentiality Agreement and any other agreements executed by Buyer
          and Selling Shareholder contemporaneously herewith supersede all prior
          agreements, whether written or oral, between the parties with respect
          to their respective subject matters (including any letter of intent
          between or among any of the parties) and constitute (along with the
          Schedules, Exhibits, Annexes, certificates and other documents
          delivered pursuant to this Agreement) a complete and exclusive
          statement of the terms of the agreement between the parties with
          respect to such subject matter.
     
      14. Execution in Counterparts

This Agreement may be executed in any number of counterparts, including by
facsimile or electronic signature included in an Adobe PDF file, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. This Agreement shall become effective when
counterparts have been signed by each party and delivered to the other parties,
it being understood that the parties need not sign the same counterpart.

[Signature Pages Follow]

{K0130986.6}

IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement as of the date first written above.

Buyer:

PCG HOLDINGS GROUP INC.

By: /s/ Scott Budoff

Its: President

Selling Shareholder:

HAWK CORPORATION

By: Ronald E. Weinberg

Its: Chairman and CEO